EXECUTION COPY































CREDIT AGREEMENT










DATED AS OF JULY 2, 2007







AMONG







CINCINNATI FINANCIAL CORPORATION

and

CFC INVESTMENT COMPANY,







THE LENDERS

FROM TIME TO TIME PARTY HERETO,







and







THE HUNTINGTON NATIONAL BANK

AS ADMINISTRATIVE AGENT,







and







LASALLE BANK NATIONAL ASSOCIATION

AS DOCUMENTATION AGENT











--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page

ARTICLE I    DEFINITIONS

1

SECTION 1.1.

DEFINITIONS

1

SECTION 1.2.

CLASSIFICATION OF LOANS AND ADVANCES

11

SECTION 1.3.

TERMS GENERALLY

11

SECTION 1.4.

ACCOUNTING TERMS

11

ARTICLE II    THE CREDIT

12

SECTION 2.1

COMMITMENTS

12

SECTION 2.2.

LOANS AND ADVANCES

12

SECTION 2.3.

REQUIRED PAYMENTS; TERMINATION

12

SECTION 2.4.

COMMITMENT AND UTILIZATION FEES; INCREASES AND REDUCTIONS IN AGGREGATE
COMMITMENT  12

SECTION 2.5.

MINIMUM AMOUNT OF EACH ADVANCE; EURODOLLAR ADVANCES

12

SECTION 2.6.

METHOD OF SELECTING TYPES AND INTEREST PERIODS FOR NEW ADVANCES  14

SECTION 2.7.

CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES

14

SECTION 2.8.

OPTIONAL PRINCIPAL PAYMENTS

15

SECTION 2.9.

SWINGLINE LOANS

15

SECTION 2.10.

CHANGES IN INTEREST RATE, ETC

17

SECTION 2.11.

RATES APPLICABLE AFTER DEFAULT

17

SECTION 2.12.

REPAYMENT OF LOANS; EVIDENCE OF DEBT

17

SECTION 2.13.

TELEPHONIC NOTICES

19

SECTION 2.14.

INTEREST PAYMENT DATES; INTEREST AND FEE BASIS

19

SECTION 2.15.

NOTIFICATION OF ADVANCES, INTEREST RATES, PREPAYMENTS AND COMMITMENT REDUCTIONS
OR INCREASES  19

SECTION 2.16.

LENDING INSTALLATIONS

21

SECTION 2.17.

NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT

21

SECTION 2.18.

REPLACEMENT OF LENDER

21

ARTICLE III    YIELD PROTECTION; TAXES

22

SECTION 3.1.

YIELD PROTECTION

22

SECTION 3.2.

CHANGES IN CAPITAL ADEQUACY REGULATIONS

23

SECTION 3.3.

AVAILABILITY OF TYPES OF ADVANCES

23

SECTION 3.4.

FUNDING INDEMNIFICATION

23

SECTION 3.5.

TAXES

23

SECTION 3.6.

LENDER STATEMENTS; SURVIVAL OF INDEMNITY

25

ARTICLE IV    CONDITIONS PRECEDENT

27

SECTION 4.1.

EFFECTIVE DATE; INITIAL CREDIT EXTENSION

27

SECTION 4.2.

EACH CREDIT EXTENSION

27

ARTICLE V    REPRESENTATIONS AND WARRANTIES

29

SECTION 5.1.

EXISTENCE AND STANDING

29

SECTION 5.2.

AUTHORIZATION AND VALIDITY

29

SECTION 5.3.

NO CONFLICT; GOVERNMENT CONSENT

29

SECTION 5.4.

FINANCIAL STATEMENTS

29

SECTION 5.5.

MATERIAL ADVERSE CHANGE

29

SECTION 5.6.

TAXES

30

SECTION 5.7.

LITIGATION AND CONTINGENT OBLIGATIONS

31

SECTION 5.8.

SUBSIDIARIES

31

SECTION 5.9.

ERISA

31

SECTION 5.10.

ACCURACY OF INFORMATION

31

SECTION 5.11.

FEDERAL RESERVE REGULATIONS

31












--------------------------------------------------------------------------------




SECTION 5.12.

MATERIAL AGREEMENTS

31

SECTION 5.13.

COMPLIANCE WITH LAWS

31

SECTION 5.14.

PROPERTIES

32

SECTION 5.15.

ENVIRONMENTAL MATTERS

33

SECTION 5.16.

INVESTMENT COMPANY ACT

33

SECTION 5.17.

PUBLIC UTILITY HOLDING COMPANY ACT

33

SECTION 5.18.

INSURANCE

33

SECTION 5.19.

SOLVENCY

34

SECTION 5.20.

LABOR MATTERS

35

SECTION 5.21

INTELLECTUAL PROPERTY

35

ARTICLE VI    COVENANTS

35

SECTION 6.1.

FINANCIAL REPORTING

35

SECTION 6.2.

USE OF PROCEEDS

36

SECTION 6.3.

NOTICE OF DEFAULT

37

SECTION 6.4.

CONDUCT OF BUSINESS

37

SECTION 6.5.

TAXES

37

SECTION 6.6.

INSURANCE

37

SECTION 6.7.

COMPLIANCE WITH LAWS

37

SECTION 6.8.

MAINTENANCE OF PROPERTIES

37

SECTION 6.9.

BOOKS AND RECORDS; INSPECTION

37

SECTION 6.10.

INDEBTEDNESS

38

SECTION 6.11.

MERGER

39

SECTION 6.12.

SALE OF ASSETS

39

SECTION 6.13.

LIENS

39

SECTION 6.14.

TRANSACTIONS WITH AFFILIATES

41

SECTION 6.15.

SALE AND LEASEBACK TRANSACTIONS AND OTHER OFF-BALANCE SHEET LIABILITIES  41

SECTION 6.16

FINANCIAL COVENANTS

41

SECTION 6.17

ACQUISITIONS

41

SECTION 6.18

RESTRICTIONS ON AMENDMENTS AND FUNDAMENTAL CHANGES

41

SECTION 6.19

FISCAL YEAR AND ACCOUNTING CHANGES

41

SECTION 6.20

SYNDICATION

42

ARTICLE VII    DEFAULTS

43

SECTION 7.1.

MATERIAL MISREPRESENTATION

43

SECTION 7.2.

NONPAYMENT

43

SECTION 7.3.

COVENANT BREACH

43

SECTION 7.4.

OTHER BREACH

43

SECTION 7.5.

OTHER INDEBTEDNESS DEFAULT

43

SECTION 7.6.

BANKRUPTCY

43

SECTION 7.7.

RECEIVERSHIP

43

SECTION 7.8.

CONDEMNATION

44

SECTION 7.9.

OUTSTANDING JUDGMENT

45

SECTION 7.10.

UNFUNDED PLAN LIABILITIES

45

SECTION 7.11.

MULTIEMPLOYER PLAN WITHDRAWAL LIABILITY

45

SECTION 7.12.

MULTIEMPLOYER PLAN REORGANIZATION

45

SECTION 7.13.

ENVIRONMENTAL LAW VIOLATION

45

SECTION 7.14.

CHANGE OF CONTROL

45

SECTION 7.15.

CROSS-DEFAULT

45

SECTION 7.16.

GUARANTY DEFAULT

45

ARTICLE VIII    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

46

SECTION 8.1.

ACCELERATION

46

SECTION 8.2.

PRESERVATION OF RIGHTS

47






ii




--------------------------------------------------------------------------------

ARTICLE IX    THE ADMINISTRATIVE AGENT

47

SECTION 9.1.

APPOINTMENT; NATURE OF RELATIONSHIP

47

SECTION 9.2.

POWERS

47

SECTION 9.3.

GENERAL IMMUNITY

47

SECTION 9.4.

NO RESPONSIBILITY FOR LOANS, RECITALS, ETC

49

SECTION 9.5.

ACTION ON INSTRUCTIONS OF LENDERS

49

SECTION 9.6.

EMPLOYMENT OF AGENTS AND COUNSEL

49

SECTION 9.7.

RELIANCE ON DOCUMENTS; COUNSEL

49

SECTION 9.8.

ADMINISTRATIVE AGENT'S REIMBURSEMENT AND INDEMNIFICATION

49

SECTION 9.9.

NOTICE OF DEFAULT

51

SECTION 9.10.

RIGHTS AS A LENDER

51

SECTION 9.11.

LENDER CREDIT DECISION

51

SECTION 9.12.

SUCCESSOR ADMINISTRATIVE AGENT

51

SECTION 9.13.

DELEGATION TO AFFILIATES

53

SECTION 9.14.

ADMINISTRATIVE AGENT'S FEES

53

ARTICLE X    SETOFF; RATABLE PAYMENTS

53

SECTION 10.1.

SETOFF

53

SECTION 10.2.

RATABLE PAYMENTS

53

ARTICLE XI    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

53

SECTION 11.1.

SUCCESSORS AND ASSIGNS

53

SECTION 11.2.

PARTICIPATIONS

55

SECTION 11.3.

ASSIGNMENTS

55

ARTICLE XII   GENERAL PROVISIONS

57

SECTION 12.1.

SURVIVAL OF REPRESENTATIONS

57

SECTION 12.2.

GOVERNMENTAL REGULATION

57

SECTION 12.3.

HEADINGS

57

SECTION 12.4.

ENTIRE AGREEMENT

57

SECTION 12.5.

SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT

57

SECTION 12.6.

EXPENSES; INDEMNIFICATION

57

SECTION 12.7.

NUMBERS OF DOCUMENTS

59

SECTION 12.8.

SEVERABILITY OF PROVISIONS

59

SECTION 12.9.

NONLIABILITY OF LENDERS

59

SECTION 12.10.

CONFIDENTIALITY

59

SECTION 12.11.

NONRELIANCE

61

SECTION 12.12.

DISCLOSURE

61

SECTION 12.13.

AMENDMENTS

61

SECTION 12.14.

NOTICES

61

SECTION 12.15.

CHANGE OF ADDRESS

61

SECTION 12.16.

COUNTERPARTS

62

SECTION 12.17.

CHOICE OF LAW

63

SECTION 12.18.

CONSENT TO JURISDICTION

63

SECTION 12.19.

WAIVER OF JURY TRIAL

63

SECTION 12.20.

INTEREST RATE LIMITATION

63

SECTION 12.21.

JOINT AND SEVERAL OBLIGATIONS OF BORROWER

63

SECTION 12.22.

BORROWER REPRESENTATIVE

63

SECTION 12.23.

DOCUMENTATION AGENT

63

SECTION 12.24.

PATRIOT ACT

64























iii




--------------------------------------------------------------------------------

ATTACHMENTS:




PRICING SCHEDULE

SCHEDULE 1 –  SUBSIDIARIES AND OTHER INVESTMENTS

SCHEDULE 2 –  INDEBTEDNESS AND LIENS

SCHEDULE 5.7 – LITIGATION AND CONTINGENT OBLIGATIONS

SCHEDULE 5.8 – SUBSIDIARIES OF BORROWER

SCHEDULE 5.14 – ADDRESSES OF REAL PROPERTY OWNED/LEASED BY BORROWER

SCHEDULE 5.16 – ENVIRONMENTAL MATTERS

SCHEDULE 5.19 – INSURANCE SUMMARY AND CERTIFICATION

SCHEDULE 6.14 – TRANSACTIONS WITH AFFILIATES

EXHIBIT A – FORM OF BORROW OPINION

EXHIBIT B – COMPLIANCE CERTIFICATE

EXHIBIT C – ASSIGNMENT AGREEMENT

EXHIBIT D – LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

EXHIBIT E – NOTE

EXHIBIT F – CLOSING AGENDA

EXHIBIT G – FORM OF BORROWING NOTICE

EXHIBIT H – FORM OF CONVERSION/CONTINUATION NOTICE

EXHIBIT I – FORM OF PREPAYMENT NOTICE








iv




--------------------------------------------------------------------------------

CREDIT AGREEMENT










THIS CREDIT AGREEMENT, dated as of the 2nd day of July, 2007, is among
CINCINNATI FINANCIAL CORPORATION and CFC INVESTMENT COMPANY, the Lenders from
time to time parties hereto and The Huntington National Bank, as Swingline
Lender and as Administrative Agent, and LaSalle Bank National Association, as
Documentation Agent.  The parties hereto agree as follows:




ARTICLE I




Definitions







Section 1.1.

Definitions.  As used in this Agreement:




"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.




"Administrative Agent" means HNB in its capacity as contractual representative
of the Lenders pursuant to Article IX, and not in its individual capacity as a
Lender or Swingline Lender, and any successor Administrative Agent appointed
pursuant to Article IX.




"Advance" means a borrowing hereunder, (x) (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Class and Type and, in the case of
Eurodollar Loans, for the same Interest Period, and/or (y) made by the Swingline
Lender.




"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock or other ownership interests, by contract or
otherwise.




"Aggregate Outstanding Revolving Credit Exposure" means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.




"Aggregate Revolving Commitment" means the aggregate of the Revolving
Commitments of all the Revolving Lenders, as increased or reduced from time to
time pursuant to the terms hereof.




"Agreement" means this Credit Agreement between the parties as it may be
amended, modified, supplemented, extended, restated or replaced from time to
time.




"Agreement Accounting Principles" means GAAP, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 5.4.




"Applicable Fee Rate" means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Aggregate Revolving Commitment, as
applicable at such time, as set forth in the Pricing Schedule.











--------------------------------------------------------------------------------




"Applicable Margin" means, with respect to Advances of any Class and Type (other
than Swingline Loans) at any time, the percentage rate per annum which is
applicable at such time with respect to Advances of such Class and Type as set
forth in the Pricing Schedule.




"Applicable Percentage" means, with respect to any Revolving Lender, the
percentage of the Aggregate Revolving Commitment represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentage shall be determined based upon the Aggregate Revolving
Commitment most recently in effect, giving effect to any assignments.




"Arranger" means HNB, and its successors.




"Article" means an article of this Agreement unless another document is
specifically referenced.




"Asset Disposition" means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following: (a) any of the stock or other equity or ownership interest of any of
a Borrower's Subsidiaries or (b) any or all of the assets of Borrower or any of
its Subsidiaries other than sales of investments from Borrowers' investment
portfolio in the ordinary course of business.




"Authorized Officer" means any of the Chief Financial Officer, Treasurer,
Assistant Treasurer or the President of Borrower Representative, acting singly,
unless notice otherwise is provided by Borrower Representative to Administrative
Agent pursuant to Section 12.14.




"Available Aggregate Revolving Commitment" means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Outstanding Revolving
Credit Exposure at such time.




"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.




"Borrower" means separately and collectively CINF and CFC-I, and their
successors and assigns.




"Borrowing Date" means a date on which an Advance is made hereunder as
determined pursuant to Section 2.6.




"Borrowing Notice" shall have the meaning set forth in Section 2.6.




"Borrower Representative" means CINF.




"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Columbus, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system, and dealings in United States
dollars are carried on in the London interbank market, and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Columbus, Ohio for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.




"CFC-I" means CFC Investment Company, an Ohio corporation, a Borrower.




"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.




"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.




"Change of Control" means any event, transaction or occurrence as a result of
which:





2




--------------------------------------------------------------------------------




(i)

any "person" or "group" (within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934) has become the "beneficial owner" (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have "beneficial ownership" of all the Outstanding Shares that any
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), by way of merger, consolidation
or otherwise, of fifty percent (50%) or more of the equity interests of Borrower
on a fully-diluted basis after giving effect to the conversion and exercise of
all outstanding equity equivalents (whether such equity equivalents are then
currently convertible or exercisable);




(ii)

CINF ceases to own and control all of the economic and voting rights associated
with all of the Outstanding Shares of CFC-I.




"Charges" shall have the meaning set forth in Section 12.20.




"Chief Financial Officer" means, at any time, the Person who reports to the
board of directors of Borrower on the financial affairs of Borrower and the
Subsidiaries.




"CINF" means Cincinnati Financial Corporation, an Ohio corporation, a Borrower.




"Class," when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swingline
Loans.




"Closing Agenda" means the Closing Agenda as defined in Section 4.1, as the same
may be amended or modified from time to time.




"Closing Date" means the date on which this Agreement is fully executed.




"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.




"Commitment" means a Revolving Commitment.




"Commitment Fee" means the Commitment Fee provided in Section 2.4.




"Consolidated Funded Indebtedness" means at any time (a) the aggregate dollar
amount of Indebtedness of Borrower and its Subsidiaries which has actually been
funded and is outstanding, whether or not such amount is due or payable, at such
time, and (b) all reimbursement obligations under outstanding letters of credit
which (i) may be presented, or (ii) have been presented and have not yet been
paid; all calculated for Borrower and its Subsidiaries on a consolidated basis
as of such time.




"Consolidated Indebtedness" means at any time the Indebtedness of Borrower and
its Subsidiaries calculated on a consolidated basis as of such time.




"Consolidated Leverage Ratio" shall mean the ratio of Consolidated Funded
Indebtedness to the sum of Consolidated Indebtedness and shareholders' equity
reflected on the financial statements provided pursuant to Section 6.1.




"Consolidated Net Income" means, for any period, the consolidated net income (or
loss) of Borrower and its Subsidiaries for such period determined in accordance
with Agreement Accounting Principles; provided, that there shall be excluded (i)
the income (or loss) of any Affiliate of Borrower or other Person (other than a
Subsidiary of Borrower) in which any Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Affiliate or other Person during such period; and (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person's assets are acquired by Borrower or any of its
Subsidiaries.





3




--------------------------------------------------------------------------------

"Consolidated Net Worth" means, as of the date of any determination thereof, the
amount of the shareholders' equity of Borrower and its Subsidiaries as would be
shown on the consolidated balance sheet of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with Agreement Accounting
Principles.




"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.




"Conversion/Continuation Notice" is defined in Section 2.7.




"Credit Extension" means the making of an Advance hereunder.




"Credit Extension Date" means the Borrowing Date for an Advance.




"Default" is defined in Article VII.




"Effective Date" means the date on which the conditions specified in Section 4.1
are satisfied.




"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.




"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.




"Eurodollar Advance" means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.




"Eurodollar Base Rate" means either, (a) with respect to a Eurodollar Advance
for the relevant Interest Period, an interest rate per annum (based on a 360-day
year) obtained by dividing (i) the actual or estimated arithmetic mean of the
per annum rates of interest at which deposits in U.S. dollars, for a period of
time equal to the Interest Period in effect with respect to the relevant Loan,
and in an aggregate amount comparable to the amount of the principal balance of
the Loan, are being offered to U.S. banks by one or more prime banks in the
London interbank market on the second Business Day prior to the first day of
each Interest Period, as offered and determined by Administrative Agent in
accordance with its standard practices and procedures based upon reference to
information which appears on page LIBOR01 captioned "British Bankers Assoc.
Interest Settlement Rates" of the Reuters America Network, a service of Reuters
America, Inc. (or such other page that may replace that page on that service for
the purpose of displaying London interbank offered rates), or, if such service
ceases to be available or ceases to be used by Administrative Agent, such other
reasonably comparable money rate service selected by Administrative Agent, for
obtaining rate quotations, or any other reasonable procedure, all as determined
by Administrative Agent; by (ii) a percentage equal to 100% minus the Reserve
Requirement; or




(b) if the Interest Period designated by Borrower is one (1) day and such
Interest Period is agreed to in advance in writing by all Lenders, an interest
rate per annum (based on a 360-day year) obtained by dividing (i) the actual or
estimated arithmetic mean of the per annum rates of interest at which deposits
in U.S. dollars, for one (1) month periods and in an aggregate amount comparable
to the amount of the principal balance of the Loan, are being offered to U.S.
banks by one or more prime banks in the London interbank market, as offered and
determined by Administrative Agent in accordance with its standard practices and
procedures based upon reference to information which appears on page LIBOR01
captioned "British Bankers Assoc. Interest Settlement Rates" of the Reuters
America Network, a service of Reuters America, Inc. (or such other page that may
replace that page on that service for the purpose of displaying London interbank
offered rates), or, if such service ceases to be available or ceases to





4




--------------------------------------------------------------------------------

be used by Administrative Agent, such other reasonably comparable money rate
service selected by Administrative Agent, for obtaining rate quotations, or any
other reasonable procedure, all as determined by Administrative Agent on each
Business Day during the period of the relevant Loan to which such rate is to
apply, such interest rate to change automatically without notice to Borrower
with any change thereto effective as of the day of such change; by (ii) a
percentage equal to 100% minus the Reserve Requirement.




"Eurodollar Loan" means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.




"Eurodollar Rate" means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Eurodollar Base Rate applicable to such
Interest Period, plus (ii) the Applicable Margin.




"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation, the Swingline Lender and the Administrative Agent, taxes imposed
on its overall net income or net worth, and franchise taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender, the Swingline Lender
or the Administrative Agent, as applicable, is incorporated or organized, or
(ii) the jurisdiction in which the Administrative Agent's or such Lender's or
Swingline Lender's principal executive office or applicable Lending Installation
is located.




"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.




"Facility Termination Date" means July 2, 2012, or any earlier date on which the
Aggregate Revolving Commitment is reduced to zero pursuant to Section 2.4 or
otherwise terminated pursuant to the terms hereof.




"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Columbus, Ohio time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.




"Final Judgment" is defined in Section 12.6(ii).




"Fiscal Quarter" means any of the quarterly accounting periods of Borrower
ending on March 31, June 30, September 30, and December 31 of each year.




"Fiscal Year" means any of the annual accounting periods of Borrower ending on
December 31 of each year.




"Floating Rate" means, for any day, a rate per annum equal to (i) the Prime Rate
for such day plus (ii) the Applicable Margin, in each case changing when and as
the Prime Rate changes.




"Floating Rate Advance" means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.




"Floating Rate Loan" means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.




"GAAP" means generally accepted accounting principles in the United States of
America, from time to time in effect and consistently applied.




"Guarantor" or "Guarantors" means any Person guarantying all or any portion of
the Obligations from time to time.





5




--------------------------------------------------------------------------------

"Guaranty" or "Guaranties" refer to individually or collectively any guaranty by
a Guarantor from time to time in effect.




"HNB" means The Huntington National Bank, a national banking association, in its
individual capacity, and its successors.




"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable and accrued expenses arising in the
ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens against, or
payable out of the proceeds or production from, Property now or hereafter owned
or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, and (vii)  any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.




"Interest Period" means, with respect to a Eurodollar Advance, a period of one
day or one, two, three or six months commencing on a Business Day selected by
Borrower Representative pursuant to this Agreement.  Such Interest Period shall
end on the next Business Day, if the Interest Period is one (1) day, otherwise
on the day which corresponds numerically to such date one, two, three or six
months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.




"Lenders" means the lending institutions listed on the signature pages of this
Agreement, as same may be added or substituted hereafter with the agreement of
Administrative Agent and Borrowers, and their respective successors and assigns.
Unless the context otherwise requires, the term "Lenders" includes the Swingline
Lender.




"Lending Installation" means, with respect to a Lender, the Swingline Lender or
the Administrative Agent, the office, branch, subsidiary or affiliate of such
Lender, the Swingline Lender or the Administrative Agent listed on the signature
pages hereof or on a Schedule or otherwise selected by such Lender, the
Swingline Lender or the Administrative Agent pursuant to Section 2.16.  




"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).




"Loan Documents" means this Agreement, any Notes issued pursuant to
Section 2.12, the Guaranties and any other documents and/or instruments given
pursuant hereto or thereto or otherwise in connection herewith or therewith.




"Loans" means the loans made by the Lenders to Borrower pursuant to this
Agreement (or any conversion or continuation thereof).




"Margin Stock" has the meaning assigned to such term in Regulation U.




"Material Adverse Effect" means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Borrower and its Subsidiaries taken as a whole, (ii) the ability of Borrower to
perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the Swingline Lender or the Lenders
thereunder.




"Material Indebtedness" shall have the meaning set forth in Section 7.5.





6




--------------------------------------------------------------------------------

"Maximum Rate" shall have the meaning set forth in Section 12.20.




"Moody's" means Moody's Investors Service, Inc.




"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.




"Net Proceeds" means (a) cash proceeds received by Borrower or any of its
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (i) the costs of such Asset
Disposition (including attorneys fees and taxes attributable to such sale, lease
or transfer) and (ii) amounts applied to repayment of Indebtedness secured by a
Lien on the asset or property disposed, and (b) cash proceeds attributable to
any working capital, earnings, balance sheet or similar adjustment.




"Note" means any promissory note issued at the request of a Lender pursuant to
Section 2.12 in the form of Exhibit E.




"Notice of Assignment" is defined in Section 11.3.2.




"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of Borrower to the Lenders or to any Lender,
the Swingline Lender, the Administrative Agent or any indemnified party arising
under the Loan Documents.




"Off-Balance Sheet Liability" of a Person means (i) any repurchase obligation or
repurchase liability of such Person with respect to accounts or notes receivable
sold by such Person, (ii) any liability under any Sale and Leaseback Transaction
which is not a Capitalized Lease, (iii) any liability under any so-called
"synthetic lease" transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person, but excluding from this clause
(iv) Operating Leases.




"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.




"Operating Lease Obligations" means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of
Borrower and its Subsidiaries.




"Other Taxes" is defined in Section 3.5(ii).




"Outstanding Revolving Credit Exposure" means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Swingline Exposure.




"Outstanding Shares" means the outstanding equity ownership (in the form of
common shares, preferred shares, units, memberships or otherwise) of an
unnatural Person.




"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.




"Participants" is defined in Section 11.2.1.





7




--------------------------------------------------------------------------------

"Payment Date" means the 1st day of August, 2007, and the 1st day of each month
thereafter through the Facility Termination Date.




"Permitted Acquisition" means any Acquisition made by Borrower or any of its
Subsidiaries provided that: (a) as of the date of such Acquisition, no Default
or Unmatured Default shall have occurred and be continuing or would result from
such Acquisition or from the incurrence of any Indebtedness in connection with
such Acquisition; (b) prior to the date of such Acquisition, such Acquisition
shall have been approved by the board of directors and, if applicable, the
shareholders of the Person whose stock or assets are being acquired in
connection with such Acquisition and no claim or challenge has been asserted or
threatened by any shareholder or director of such Person which could reasonably
be expected to have a material adverse effect on such Acquisition or a Material
Adverse Effect; (c) as of the date of any such Acquisition, all approvals
required in connection with such Acquisition shall have been obtained; and (d)
any such Acquisition is an Acquisition of the assets or capital stock or other
equity interests of a Person engaged in any line of business being conducted by
Borrower or any of its Subsidiaries at the time of such Acquisition.




"Permitted Indebtedness" is defined in Section 6.10.




"Permitted Liens" is defined in Section 6.14.




"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.




"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.




"Prepayment Notice" shall have the meaning set forth in Section 2.8




"Pricing Schedule" means the Schedule attached hereto identified as such.




"Prime Rate" means the "prime rate" established by HNB from time to time based
on its consideration of economic, money market, business and competitive
factors, and it is not necessarily HNB's most favored rate.  In the event HNB
shall abolish or abandon the practice of establishing its Prime Rate or should
the same be unascertainable, HNB shall designate a comparable reference rate
which shall be deemed to be the Prime Rate under this Agreement and the other
Loan Documents.




"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased.




"Purchasers" is defined in Section 11.3.1.




"Rate Management Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.




"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Borrower and any
Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.





8




--------------------------------------------------------------------------------




"Regulation D" means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.




"Regulation T" means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.




"Regulation U" means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.




"Regulation X" means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.




"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.




"Required Lenders" means, at any time, Lenders in the aggregate having at least
fifty-one percent (51%) of the Aggregate Revolving Commitment or, if the
Aggregate Revolving Commitment has been terminated, the Aggregate Outstanding
Revolving Credit Exposure.




"Required Property Insurance Coverage" means at any time insurance insuring all
Property of Borrower and its Subsidiaries against loss or damage by fire,
lightning, vandalism and malicious mischief and all other perils covered by
standard "extended coverage" or "all-risk" insurance and such other risks and
losses as is consistent with sound business practices and is customarily
maintained from time to time by similar businesses similarly situated and
owning, leasing or operating similar properties; all in such amounts and having
such deductibles from the loss payable for any casualty, as is customary from
time to time for similar businesses similarly situated and owning, leasing or
operating similar properties.




"Required Public Liability Insurance Coverage" means comprehensive general
accident and public liability insurance (including, without limitation, coverage
for product liability, and elevators and escalators, if any, on property owned
or leased by Borrower and its Subsidiaries) against injury, loss and/or damage
to persons and property and such other risks and losses as is consistent with
sound business practices and is customarily maintained from time to time by
similar businesses similarly situated and owning, leasing or operating similar
properties; all in such amounts as is customary from time to time for similar
businesses similarly situated and owning, leasing or operating similar
properties.




"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.




"Revolving Commitment" means, for each Lender, the obligation of such Lender to
make Revolving Loans, and to make or participate in Swingline Loans to Borrower
in an aggregate amount not exceeding the amount set forth opposite such Lender's
signature below or as set forth in any Notice of Assignment relating to any
assignment that has become effective pursuant to Section 11.3.2, as such amount
may be modified from time to time pursuant to the terms hereof, including as a
result of syndication as provided in Section 6.24.




"Revolving Lender" means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Outstanding
Revolving Credit Exposure.





9




--------------------------------------------------------------------------------




"Revolving Loan" and "Revolving Loans" means a Loan or the Loans, respectively,
made pursuant to clause (b) of Section 2.1.




"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.




"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.




"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.




"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.




"Shareholders" are the owners of any Outstanding Shares.




"Single Employer Plan" means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.




"Subsidiary" of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
"Subsidiary" means a Subsidiary of Borrower.




"Substantial Portion" means, with respect to an Asset Disposition, Property
which has a value of $100,000,000 or more, after deducting the Net Proceeds
which are, within ninety (90) days of such Asset Disposition, reinvested in
assets of Borrower or its Subsidiaries which are of similar type and
substantially equivalent value as such Property which is the subject of the
Asset Disposition.




"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Applicable Percentage of any
Lender of the total Swingline Exposure at any time shall be the same as such
Lender's Applicable Percentage of the total Aggregate Revolving Commitment at
such time.




"Swingline Lender" means HNB or any of its Affiliates, in its capacity as lender
of Swingline Loans hereunder.




"Swingline Loan" means a Loan made pursuant to Section 2.9.




"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.




"Transferee" is defined in Section 11.4.




"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.




"U.S." means the United States of America.




"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.





10




--------------------------------------------------------------------------------




"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.




"Utilization Fee" means a fee payable pursuant to Section 2.4 for any period
that the Aggregate Outstanding Revolving Credit Exposure exceeds 50% of the
Aggregate Revolving Commitment.




"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled
by such Person or, (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.




Section 1.2.

Classification of Loans and Advances. For purposes of this Agreement, Loans may
be classified and referred to by Class (e.g., a "Revolving Loan") or by Type
(e.g., a "Eurodollar Loan") or by Class and Type (e.g., a "Eurodollar Revolving
Loan").  Advances also may be classified and referred to by Class (e.g., a
"Revolving Advance") or by Type (e.g., a "Eurodollar Advance") or by Class and
Type (e.g., a "Eurodollar Revolving Advance").




Section 1.3.

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.




Section 1.4.

Accounting Terms.  Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with
Agreement Accounting Principles, as in effect from time to time, provided that,
if Borrower notifies the Administrative Agent that Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in Agreement Accounting Principles or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in Agreement Accounting Principles or in the
application thereof, then such provision shall be interpreted on the basis of
Agreement Accounting Principles as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith.  Whenever under this Agreement
any financial information, data and the like is calculated on a consolidated
basis for Borrower and its Subsidiaries, such financial information, data and
the like of such Subsidiary shall be included only to the extent of Borrower's
percentage of ownership of such Subsidiary.  Any reference in this Agreement to
the terms "extraordinary losses" and "extraordinary gains" shall mean such
losses and gains, respectively, categorized by Borrower's external auditors as
extraordinary in the financial statements of Borrower prepared in accordance
with Agreement Accounting Principles in effect at the date of such financial
statements.  Notwithstanding anything contained or implied herein to the
contrary, no change in Agreement Accounting Principles shall require the
restatement of any financial statements dated prior to such change and provided
to any Lender, the Administrative Agent or the Swingline Lender.  Further, no
retroactive change shall be made (as a result of any change in Agreement
Accounting Principles which occurs after the date of any such financial
statements) in any of the calculations made hereunder based upon the information
contained in said financial statements including, without limitation, the
calculation of the Applicable Margin.





11




--------------------------------------------------------------------------------

ARTICLE II




The Credit




Section 2.1

Commitments. Subject to the terms and conditions set forth herein, from and
including the Effective Date and prior to the Facility Termination Date, each
Lender severally agrees to make Revolving Loans to each Borrower, provided that,
after giving effect to the making of each such Revolving Loan such Lender’s
Outstanding Revolving Credit Exposure shall not exceed its Revolving Commitment.
 Subject to the terms of this Agreement, each Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Facility Termination Date. The
Revolving Commitments to extend Revolving Loans hereunder shall expire on the
Facility Termination Date. The Swingline Lender will make Swingline Loans
hereunder on the terms and conditions set forth in Section 2.9.




Section 2.2.

Loans and Advances.




(i)

Each Loan (other than a Swingline Loan) shall be made as part of an Advance
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  Advances
of more than one Class and Type may be outstanding at the same time.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereunder.




(ii)

Each Advance of Revolving Loans shall be comprised entirely of Floating Rate
Loans or Eurodollar Loans as Borrower may request in accordance herewith. Each
Swingline Loan shall accrue interest at the rate offered with respect thereto by
the Swingline Lender.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement.




Section 2.3.

Required Payments; Termination.  The Revolving Commitment of each Lender shall
terminate, and the Aggregate Outstanding Revolving Credit Exposure and all
respective unpaid Obligations shall be paid in full by each Borrower, on the
Facility Termination Date.




Section 2.4.

Commitment and Utilization Fees; Increases and Reductions in Aggregate
Commitment.  Borrower agrees to pay to the Administrative Agent for the account
of each Lender according to its Applicable Percentage: (a) an origination fee in
the aggregate amount of $25,000 upon execution of this Agreement by Borrower and
Lenders; and (b) a (x) Commitment Fee ("Commitment Fee") and (y) Utilization Fee
(if applicable) at a per annum rate equal to the Applicable Fee Rate on the
average daily Aggregate Revolving Commitment (which shall be determined,
notwithstanding anything contained herein to the contrary or the definition of
the term "Aggregate Revolving Commitment" as though no Swingline Loans are
outstanding, whether or not that is in fact the case) from the date hereof to
and including the Facility Termination Date, payable (in arrears) on each
Payment Date hereafter and on the Facility Termination Date. Borrower may
permanently reduce the Aggregate Revolving Commitment in whole, or in part
ratably among the Lenders, in integral multiples of $1,000,000, upon at least
five Business Days written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate Revolving Commitment may not be reduced below the
Aggregate Outstanding Revolving Credit Exposure.  All accrued commitment fees
shall be payable on the effective date of any termination of the obligations of
the Lenders to make Credit Extensions hereunder.




Section 2.5.

Minimum Amount of Each Advance; Eurodollar Advances.




(i)

Each Eurodollar Advance shall be in the minimum amount of $1,000,000 (and in
multiples of $100,000 if in excess thereof).




(ii)

Each Floating Rate Advance shall be in the minimum amount of $1,000,000 (and in
multiples of $100,000 in excess thereof), provided, however, that any Floating
Rate Advance may be in the lesser amount of the Available Aggregate Revolving
Commitment.





12




--------------------------------------------------------------------------------




(iii)

Each Swingline Loan shall be in the minimum amount of $100,000.




Section 2.6.

Method of Selecting Types and Interest Periods for New Advances.  Borrower shall
from time to time select the Class and Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto.  Borrower
Representative shall give the Administrative Agent irrevocable notice in the
form of Exhibit G (or in such other form as is requested by Administrative
Agent) (a "Borrowing Notice") not later than noon (Columbus, Ohio time) at least
one (1) Business Day before the date on which Borrower desires that such Advance
be made (the "Borrowing Date") of each Floating Rate Advance and three (3)
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:




(i)

the Borrowing Date, which shall be a Business Day, of such Advance,




(ii)

the aggregate amount of such Advance,




(iii)

the Class and Type of Advance selected, and




(iv)

in the case of each Eurodollar Advance, the Interest Period applicable thereto.




If no election as to Type of Advance is specified in the Borrowing Notice, the
requested Advance shall be a Floating Rate Advance.  If no Interest Period is
specified with respect to the requested Eurodollar Advance, then Borrower shall
be deemed to have selected an Interest Period of one (1) month's duration.




Not later than noon (Columbus, Ohio time) one (1) Business Day after the notice
provided by Administrative Agent pursuant to Section 2.15, each Lender shall
make available its Floating Rate Loan or Floating Rate Loans, and, not later
than noon (Columbus, Ohio time) two (2) Business Days after the notice provided
by Administrative Agent pursuant to Section 2.15, each Lender shall make
available its Eurodollar Rate Loan or Eurodollar Rate Loans, in each case by
wire transfer of immediately available funds to the Administrative Agent at its
address specified pursuant to Section 12.14, provided that Swingline Loans shall
be made as provided in Section 2.9.  The Administrative Agent will make the
funds so received from the Lenders available to Borrower by 3:00 p.m. (Columbus,
Ohio time) on the Borrowing Date at the Administrative Agent's aforesaid
address.




Section 2.7.

Conversion and Continuation of Outstanding Advances.  (i) Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.7 or
are repaid in accordance with the terms of this Agreement.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with the terms of this
Agreement or (y) Borrower Representative shall have given the Administrative
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period or (z) such
Eurodollar Advance is for an Interest Period of one (1) day, in which case such
Eurodollar Advance shall continue until Borrower Representative has given
Administrative Agent a Conversion/Continuation Notice requesting that such
Interest Period be converted to another Interest Period or such Eurodollar
Advance be converted to a Floating Rate Advance.  Subject to the terms of
Section 2.5, Borrower may elect from time to time to convert all or any part of
a Floating Rate Advance into a Eurodollar Advance.  Borrower Representative
shall give the Administrative Agent irrevocable notice in the form of Exhibit H
(or in such other form requested by Administrative Agent)
(a "Conversion/Continuation Notice") of each conversion of a Floating Rate
Advance into a Eurodollar Advance, a conversion of a Eurodollar Advance with a
one (1) day Interest Period to a different Interest Period or to a Floating Rate
Advance, or continuation of a Eurodollar Advance not later than noon (Columbus,
Ohio time) at least three Business Days prior to the date of the requested
conversion or continuation, and specifying:




(a)

the requested date, which shall be a Business Day, of such conversion or
continuation,





13




--------------------------------------------------------------------------------

(b)

the aggregate amount and Class and Type of the Advance which is to be converted
or continued, and the interest rate and expiration date of the Interest Period
currently in effect with respect thereto, if any, and




(c)

the amount of such Advance which is to be converted into a Floating Rate Advance
or converted into or continued as a Eurodollar Advance and the duration of the
Interest Period to be applicable thereto.




(ii)

This Section 2.7 shall not apply to Swingline Loans, which may not be converted
or continued.




Section 2.8.

Optional Principal Payments.  Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances, or, in a minimum
aggregate amount of $1,000,000 or any integral multiple of $100,000 in excess
thereof, any portion of the outstanding Floating Rate Advances upon two Business
Days' prior notice from Borrower Representative, in the form of Exhibit I (or in
such other form requested by Administrative Agent) (the "Prepayment Notice"), to
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
upon one Business Day's prior notice to the Swingline Lender).  Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days prior notice from Borrower
Representative to the Administrative Agent.




Section 2.9.

Swingline Loans.  




(i)

Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to Borrower from the Effective Date and prior to
the Facility Termination Date in an aggregate principal amount at any time
outstanding that will not result in (x) the Swingline Exposure exceeding
$35,000,000, or (y) the Swingline Exposure exceeding the difference between (a)
the Aggregate Revolving Commitment and (b) the Aggregate Outstanding Revolving
Credit Exposure, provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, repay and reborrow Swingline Loans.




(ii)

To request a Swingline Loan, Borrower Representative shall give the
Administrative Agent and the Swingline Lender a Borrowing Notice of such request
not later than noon (Columbus, Ohio time) on the day of a proposed Swingline
Loan. A Borrowing Notice shall be irrevocable and shall specify the requested
date of disbursement (which shall be a Business Day) and amount of the requested
Swingline Loan. The Swingline Lender shall make each Swingline Loan available to
Borrower at the Administrative Agent's address specified pursuant to
Section 12.14 on the requested date of such Swingline Loan.




(iii)

The Swingline Lender may by written notice given to the Administrative Agent not
later than noon (Columbus, Ohio time) on any Business Day, require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Unmatured Default or
the reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.6 with respect to Loans made by such Lender (and Section
2.6 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify Borrower Representative of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the





14




--------------------------------------------------------------------------------

Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.




Section 2.10.

Changes in Interest Rate, etc.  Each Floating Rate Advance shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is converted from a Eurodollar Advance into a
Floating Rate Advance pursuant to Section 2.7, to, but excluding, the date it is
paid or is converted into a Eurodollar Advance pursuant to Section 2.7 hereof,
at a rate per annum equal to the Floating Rate for such day.  Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Advance will take effect simultaneously with each change in the Prime Rate or
Federal Funds Effective Rate, as applicable.  Each Eurodollar Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurodollar Advance based upon
Borrower's selections under Sections 2.6 and 2.7 and otherwise in accordance
with the terms hereof.  No Interest Period may end after the Facility
Termination Date.




Section 2.11.

 Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.6 or 2.7, during the continuance of a Default or
Unmatured Default, no Advance may be made as or converted into a Eurodollar
Advance and each existing Eurodollar Loan shall, upon the expiration of the
Interest Period in effect with respect to each such Eurodollar Loan, be
automatically converted to a Floating Rate Loan.  In addition, during the
continuance of a Default (i) each Eurodollar Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period at the highest Applicable Margin plus 4% per annum, and
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate at the highest Applicable Margin plus 4%.




Section 2.12.

Repayment of Loans; Evidence of Debt.




(i)

Each Borrower hereby jointly, severally and unconditionally promises to pay (a)
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender to Borrower on the
Facility Termination Date, and (b) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan to Borrower on the earlier of (x) the
Facility Termination Date and (y) thirty days after the date on which each such
Swingline Loan is advanced.




(ii)

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent's address specified pursuant to Section 12.14,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to Borrower, by noon (Columbus, Ohio time)
on the date when due and shall (except in the case of the payment of Obligations
relating to Swingline Loans which are required to be paid to the Swingline
Lender) be applied ratably by the Administrative Agent among the Lenders.  Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Section 12.14 or at any Lending Installation specified in
a notice received by the Administrative Agent from such Lender.  The
Administrative Agent is hereby authorized to charge the account of Borrower
maintained with Administrative Agent for each payment of principal and/or
interest, and fees, as any of the same becomes due hereunder.




(iii)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of Borrower to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal, interest and fees payable and paid to such Lender from time to time
hereunder.





15




--------------------------------------------------------------------------------

(iv)

The Administrative Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Borrower, the Class and Type
thereof, and, as applicable, the Interest Period with respect thereto, (b) the
amount of any principal or interest or fees due and payable or to become due and
payable from Borrower to each Lender hereunder, (c) the amount of any sum
received by the Administrative Agent hereunder from Borrower and each Lender's
share thereof.  The Administrative Agent or any Lender may, if the
Administrative Agent or any Lender so elects in connection with any transfer of
its Loans or enforcement of this Agreement or any Note, endorse on a schedule
forming a part hereof or a Note appropriate notation to evidence the foregoing
information with respect to the principal and interest then outstanding.




(v)

The entries maintained in the accounts maintained pursuant to paragraphs (iii)
and (iv) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Obligations in accordance with the terms and provisions hereof.




(vi)

Any Lender may request that its Loans of any Class be evidenced by a promissory
note (a "Note"). In such event, the Administrative Agent shall prepare and
Borrower shall execute and deliver to such Lender a Note payable to the order of
such Lender.  Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after any assignment pursuant to Section 11.3) be
represented by one or more Notes payable to the order of the payee named thereon
or any assignee pursuant to Section 11.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(iii) and (iv) above.




Section 2.13.

Telephonic Notices.  Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Classes and Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of Borrower Representative, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  Borrower Representative agrees to deliver promptly to the
Administrative Agent a written confirmation signed by an Authorized Officer if
such confirmation is requested by the Administrative Agent or any Lender, of
each telephonic notice. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.




Section 2.14.

Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance (other than Swingline Loans) and on each Eurodollar
Advance having a one (1) day Interest Period shall be payable on each Payment
Date and at maturity.  Interest accrued on each Swingline Loan shall be payable
on the day that such Swingline Loan is required to be repaid.  Interest accrued
on each Eurodollar Advance having an Interest Period of one (1), two (2) or
three (3) months shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity.  Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period and on
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Commitment fees and interest with respect to each
Eurodollar Loan shall be calculated for actual days elapsed on the basis of a
360-day year.  Interest with respect to each Floating Rate Loan shall be
calculated for actual days elapsed on the basis of a 365-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (Columbus, Ohio
time).  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.




Section 2.15.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
or Increases.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Aggregate Revolving Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate applicable to each Eurodollar Advance promptly
upon determination of such interest rate and will give each Lender





16




--------------------------------------------------------------------------------

prompt notice of each change in the Prime Rate, Eurodollar Base Rate with
respect to Eurodollar Advances having a one (1) day Interest Period, or the
Federal Funds Effective Rate, as applicable.




Section 2.16.

Lending Installations  Each Lender and the Swingline Lender may book its Loans
at any Lending Installation selected by such Lender or the Swingline Lender, as
the case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans and any Notes issued hereunder shall be deemed held by each Lender and the
Swingline Lender, as the case may be, for the benefit of any such Lending
Installation.  Each Lender and the Swingline Lender may, by written notice to
the Administrative Agent and Borrower Representative in accordance with Section
12.14, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.




Section 2.17.

Non-Receipt of Funds by the Administrative Agent.  Unless Borrower
Representative or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan, or
(ii) in the case of Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended ultimate recipient in
reliance upon such assumption.  If such Lender or Borrower, as the case may be,
has not in fact made such payment to the Administrative Agent, the ultimate
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (x) in
the case of payment by a Lender, the Federal Funds Effective Rate for such day
for the first three days and, thereafter, the interest rate applicable to the
relevant Loan, or (y) in the case of payment by Borrower, the interest rate
applicable to the relevant Loan.




Section 2.18.

Replacement of Lender.  If Borrower is required pursuant to Section 3.1, 3.2 or
3.5 to make any additional payment to any Lender or if any Lender's obligation
to make or continue, or to convert Floating Rate Advances into, Eurodollar
Advances shall be suspended pursuant to Section 3.3 (any Lender so affected an
"Affected Lender"), Borrower may elect, if such amounts continue to be charged
or such suspension is still effective, to replace such Affected Lender as a
Lender party to this Agreement, provided that no Default or Unmatured Default
shall have occurred and be continuing at the time of such replacement, and
provided further that, concurrently with such replacement, (i) another bank or
other entity which is reasonably satisfactory to Borrower and the Administrative
Agent shall agree, as of such date, to purchase for cash the Advances and other
Obligations due to the Affected Lender pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender as of such date
and to comply with the requirements of Section 11.3 applicable to assignments,
and (ii) Borrower shall pay to such Affected Lender in same day funds on the day
of such replacement all interest, fees and other amounts then accrued but unpaid
to such Affected Lender by Borrower hereunder to and including the date of
assumption, including payments due to such Affected Lender under Sections 3.1,
3.2 and 3.5.




ARTICLE III




Yield Protection; Taxes




Section 3.1.

Yield Protection.  If, on or after the date of this Agreement, the adoption of
any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, or
applicable Lending Installation, with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:




(i)

subjects any Lender, or any applicable Lending Installation, to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Eurodollar Loans or participations
therein, or





17




--------------------------------------------------------------------------------




(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or




(iii)

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation, of making, funding or maintaining
its Eurodollar Loans, or reduces any amount receivable by any Lender or any
applicable Lending Installation, in connection with its Eurodollar Loans or
participations therein, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of
Eurodollar Loans or participation therein held or interest received by it, by an
amount deemed material by such Lender,




and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Eurodollar Loans or to reduce the return received by such Lender or
applicable Lending Installation, as the case may be, in connection with such
Eurodollar Loans, the Commitment or participations therein, then, within 15 days
of demand by such Lender, Borrower shall pay such Lender such additional amount
or amounts as will compensate such Lender for such increased cost or reduction
in amount received.




Section 3.2.

Changes in Capital Adequacy Regulations.  If a Lender determines the amount of
capital required or expected to be maintained by such Lender or any Lending
Installation, or any corporation controlling such Lender, is increased as a
result of a Change (defined below), then, within fifteen (15) days of demand by
such Lender, Borrower shall pay such Lender the amount necessary (without any
premium or penalty thereon or otherwise with respect thereto) to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Outstanding
Revolving Credit Exposure or its Revolving Commitment to make Revolving Loans,
as the case may be (after taking into account such Lender's policies as to
capital adequacy).  "Change" means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines (defined below), or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender.  "Risk-Based
Capital Guidelines" means the risk-based capital guidelines in effect in the
United States for federally insured financial institutions on the date of this
Agreement, including transition rules.




Section 3.3.

Availability of Types of Advances.  If any Lender determines that maintenance of
its Eurodollar Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match fund Eurodollar Advances are not available or (ii)
the interest rate applicable to Eurodollar Advances does not accurately reflect
the cost of making or maintaining Eurodollar Advances, then the Administrative
Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4 (without any premium or penalty thereon or otherwise with respect
thereto).




Section 3.4.

Funding Indemnification.  If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by Borrower for any reason other than default by the
Lenders, Borrower will indemnify each Lender for any reasonable and properly
documented loss or cost incurred by it resulting therefrom, including any loss
or cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance (without any premium or penalty thereon or otherwise with
respect thereto).




Section 3.5.

Taxes.




(i)

All payments by Borrower to or for the account of any Lender, the Swingline
Lender or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any





18




--------------------------------------------------------------------------------

and all Taxes.  If Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, the Swingline Lender or
the Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, the Swingline
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) Borrower
shall make such deductions, (c) Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within thirty (30) days after such payment is made.




(ii)

In addition, Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note ("Other Taxes").




(iii)

Borrower hereby agrees to indemnify the Administrative Agent, the Swingline
Lender and each Lender for the full amount of Taxes or Other Taxes (including
any Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid
by the Administrative Agent, the Swingline Lender, or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
15 days of the date the Administrative Agent or such Lender makes demand
therefor pursuant to Section 3.6.




(iv)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.




(v)

If the U.S. Internal Revenue Service or any other governmental authority of the
U.S. or any other country or any political subdivision thereof asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender (because the appropriate form was not delivered
or properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent).  The obligations of the Lenders under
this Section 3.5(v) shall survive the payment of the Obligations and termination
of this Agreement.




Section 3.6.

Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the reasonable
judgment of such Lender, disadvantageous to such Lender.  Each Lender shall
deliver a written statement to Borrower Representative (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on Borrower in the absence of manifest error.
 Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded each Eurodollar
Loan through the purchase of a deposit of the type and maturity corresponding to
the deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether or not that is in fact the case, and any amounts owing by
Borrower to any Lender under such Sections shall not be deemed unreasonable or
not properly documented as a result of whether or not any Lender funded any
Eurodollar Loan in such manner.  Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by Borrower of such written statement.  The obligations of
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive for 180 days
following the later of (i) the payment of the Obligations and termination of
this Agreement, and (ii) the date that the event giving rise to the obligation
occurs (provided that if the event giving rise





19




--------------------------------------------------------------------------------

to the obligation is retroactive, then such 180 day period shall be extended to
include the period of retroactive effect).




ARTICLE IV




Conditions Precedent




Section 4.1.

Effective Date; Initial Credit Extension




(i)

This Credit Agreement and the obligations of the Lenders to make Loans and of
the Swingline Lender to make Swingline Loans hereunder shall not become
effective until the date on which each of the following conditions are
satisfied:




(a)

Borrower shall have furnished to the Administrative Agent, with sufficient
copies for the Lenders:




(1)

All documents, instruments, agreements and other items as set forth in the
Externally Prepared Commercial Loan Documentation Checklist prepared by
Administrative Agent's counsel setting forth the required closing documentation
attached hereto as Exhibit F (the "Closing Agenda").




(2)

Such other documents and items as any Lender or its counsel may have reasonably
requested.




(b)

Borrower shall have paid to the Administrative Agent, for its own account, all
fees and other amounts owing to Administrative Agent.




(c)

Simultaneously with the first Advance, Borrower shall have (i) paid in full all
Indebtedness except to the extent any of the same constitutes Permitted
Indebtedness hereunder, and (ii) terminated any commitment to extend further
credit and/or additional loans under any agreement other than this Agreement and
agreements in connection with Permitted Indebtedness.




(d)

The Administrative Agent shall have received the executed legal opinion of
counsel to Borrower, in favor of the Lenders, Swingline Lender and
Administrative Agent, in substantially the form attached hereto as Exhibit A.




(ii)

The Administrative Agent shall notify Borrower Representative and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.




Section 4.2.

Each Credit Extension. The obligation of each Lender to make a Loan on the
occasion of any Advance and of the Swingline Lender to make a Swingline Loan on
the occasion of any Swingline Advance is subject to the satisfaction of the
following conditions:




(i)

There exists no Default or Unmatured Default.




(ii)

The representations and warranties contained in Article V are true and correct
in all material respects as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all material respects on and as of such earlier date.




(iii)

All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.




Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by Borrower that the conditions
contained in Sections 4.2(i)-(ii) have been satisfied.





20




--------------------------------------------------------------------------------




ARTICLE V




Representations And Warranties




Each Borrower represents and warrants to the Lenders that:




Section 5.1.

Existence and Standing.  Borrower and its Subsidiaries is a corporation, or (in
the case of Subsidiaries only) partnership or limited liability company, duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.




Section 5.2.

Authorization and Validity.  Borrower has the power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by Borrower of
the Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents constitute legal, valid and binding obligations of Borrower, as
applicable, enforceable against Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally and general principles
of equity.




Section 5.3.

No Conflict; Government Consent.  Neither the execution and delivery by Borrower
of the Loan Documents to which it is a party, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on Borrower, or any of its respective Subsidiaries or
(ii) Borrower's, or any of its respective Subsidiaries', articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which Borrower, or any of its respective Subsidiaries
is a party or is subject, or by which any of them, or their Property, is bound,
or conflict with or constitute a default thereunder, or result in, or require,
the creation or imposition of any Lien in, of or on the Property of Borrower, or
any of its respective Subsidiaries of any of them pursuant to the terms of any
such indenture, instrument or agreement.  No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by Borrower, or any of its Subsidiaries, is required to be
obtained in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by Borrower of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Loan Documents.




Section 5.4.

Financial Statements.  The December 31, 2006, and  March 31, 2007, consolidated
financial statements of Borrower and its Subsidiaries heretofore delivered to
the Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of Borrower and its Subsidiaries
at such date and the consolidated results of their operations for the period
then ended.




Section 5.5.

Material Adverse Change.  Since December 31, 2006, there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of Borrower and its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect.




Section 5.6.

Taxes.  Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
Borrower or any of its Subsidiaries, except such taxes, if any, which are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles.  No tax liens have been filed
and no claims are being asserted with respect to any such taxes except with
respect to taxes which are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principals.  The charges, accruals and reserves on the books of Borrower





21




--------------------------------------------------------------------------------

and its Subsidiaries in respect of any taxes or other governmental charges are
adequate.  If Borrower or any of its Subsidiaries is a limited liability
company, each such limited liability company qualifies for partnership tax
treatment under United States federal tax law.




Section 5.7.

Litigation and Contingent Obligations.  Except as set forth on Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the making of any Credit Extensions.  Other than any liability incident
to any litigation, arbitration or proceeding which (i) could not reasonably be
expected to have a Material Adverse Effect or (ii) is set forth on Schedule 5.7,
Borrower has no material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 5.4.




Section 5.8.

Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries of
Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by Borrower or other Subsidiaries.  All
of the Outstanding Shares of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.




Section 5.9.

ERISA.  The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed an amount which could reasonably be expected to have a Material
Adverse Effect.  Neither Borrower nor any other member of the Controlled Group
has incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in the aggregate in excess of an amount which could
reasonably be expected to have a Material Adverse Effect.  Except as could not
reasonably be expected to have a Material Adverse Effect, each Single Employer
Plan complies with all applicable requirements of law and regulations, no
Reportable Event has occurred with respect to any Single Employer Plan, neither
Borrower nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.




Section 5.10.

Accuracy of Information.  No information, exhibit or report furnished by
Borrower or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
(i) contained any material misstatement of fact, or (ii) omitted to state any
fact necessary to make the statements contained therein not materially
misleading.




Section 5.11.

Federal Reserve Regulations.  Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.




Section 5.12.

Material Agreements.  Neither Borrower nor any of its Subsidiaries is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  Neither Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement (including, without limitation, any
agreement or instrument evidencing or governing Indebtedness) to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.




Section 5.13.

Compliance With Laws.  Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Properties except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.




Section 5.14.

Properties.




(i)

Borrower and its Subsidiaries has good title to, or valid leasehold interests
in, all of the Property material to its business (including its real
properties), free and clear of all Liens, except for minor defects in title that
do not interfere with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes and Permitted Liens.





22




--------------------------------------------------------------------------------




(ii)

Borrower and its Subsidiaries has complied with all material obligations under
all leases to which it is a party and that are material to Borrower and its
Subsidiaries taken as a whole and all such leases are in full force and effect.
 Each of Borrower and its Subsidiaries enjoys peaceful and undisturbed
possession under all their respective material leases under which a Borrower or
any such Subsidiary is a lessee.




(iii)

Borrower and its Subsidiaries owns, or is licensed or otherwise permitted to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.




(iv)

Schedule 5.14 sets forth the address of each real property that is owned or
leased by Borrower or any of its Subsidiaries as of the Effective Date.




(v)

As of the Effective Date, neither Borrower nor any of its Subsidiaries has
received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding affecting any of its real properties or any sale or
disposition thereof, in lieu of condemnation. Neither any of Borrower's or its
Subsidiaries' real properties, nor any interest therein, is subject to any third
party right of first refusal, option or other contractual right to purchase such
real property or interest therein.




Section 5.15.

Environmental Matters. In the ordinary course of its business, the officers of
Borrower consider the effect of Environmental Laws on the business of Borrower
and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to Borrower due to Environmental Laws.
 On the basis of this consideration, except for liability which may arise under
insurance policies written in the ordinary course of Borrower's or any
Subsidiary's insurance business, Borrower has concluded that Environmental Laws
cannot reasonably be expected to have a Material Adverse Effect.  Except as
provided on Schedule 5.15, neither Borrower nor any of its Subsidiaries has
received any written notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.




Section 5.16.

Investment Company Act.  Neither Borrower nor any of its Subsidiaries is an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.




Section 5.17.

Public Utility Holding Company Act.  Neither Borrower nor any of its
 Subsidiaries is a "holding company" or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.




Section 5.18.

 Insurance.  The certificate (substantially in the form attached as Schedule
5.19) signed by the President or Chief Financial Officer of Borrower, that
attests to the existence and adequacy of, and summarizes, the property and
casualty insurance program carried by Borrower with respect to itself and its
Subsidiaries and that has been furnished by Borrower to the Administrative Agent
and the Lenders, is complete and accurate.  This summary includes the insurer's
or insurers' name(s), policy number(s), expiration date(s), amount(s) of
coverage, type(s) of coverage, and deductibles.  The policies contain standard
exclusions and copies of policies will be furnished to Lenders or Administrative
Agent promptly upon request.  This summary also includes similar information,
and describes any reserves, relating to any self-insurance program that is in
effect.




Section 5.19.

Solvency.




(i)

Immediately after the consummation of the transactions to occur hereunder and
immediately following the making of each Loan, if any, made on the date hereof
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of Borrower and its Subsidiaries on a consolidated
basis, at a





23




--------------------------------------------------------------------------------

fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of Borrower and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of Borrower and its Subsidiaries on
a consolidated basis will be greater than the amount that will be required to
pay the probable liability of Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) Borrower and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.




(ii)

Borrower does not intend to, or to permit any of its Subsidiaries to, and does
not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.




Section 5.20.

Labor Matters.  As of the Effective Date, there are no strikes, lockouts or
slowdowns against Borrower or any of its Subsidiaries pending or, to the
knowledge of Borrower, threatened. The hours worked by and payments made to
employees of Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, except where any such violations,
individually or in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect. All material payments due from Borrower or any of its
Subsidiaries, or for which any claim may be made against Borrower or any such
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Borrower or such Subsidiary. The consummation of the transactions contemplated
hereby will not give rise to any right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which
Borrower or any of its Subsidiaries is bound.




Section 5.21

Intellectual Property.  Borrower and its Subsidiaries owns, is licensed to use
or otherwise has the right to use, all intellectual property used in or
necessary for the conduct of its business as currently conducted that is
material to the condition (financial or other), business or operations of such
Credit Party and its Subsidiaries.




ARTICLE VI




Covenants




During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:




Section 6.1.

Financial Reporting.  Borrower will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Administrative Agent:




(i)

Within forty-five (45) days each Fiscal Quarter-end, consolidated and
consolidating unaudited prepared financial statements prepared in accordance
with Agreement Accounting Principles, including a balance sheet and statements
of income and surplus, certified by the Chief Financial Officer of CINF as
fairly representing Borrower's financial condition as of the end of such period.




(ii)

Within one hundred twenty  (120) days of the end of each Fiscal Year,
consolidated and consolidating audited financial statement prepared on the
accrual basis in accordance with Agreement Accounting Principles by independent
public accountants satisfactory to Administrative Agent in its reasonable
discretion, containing a balance sheet, statements of income and surplus,
statements of source and use of funds and reconciliation of capital accounts,
along with the unqualified opinion of such accountants that such financial
statements complies with Agreement Accounting Principles and fairly and
accurately represents the financial condition of Borrower and its Subsidiaries
with any management letters written by such accountants.





24




--------------------------------------------------------------------------------

(iii)

Within one hundred twenty (120) days of the end of each Fiscal Year, a statement
signed by Borrower's independent public accountants certifying that Borrower is
in compliance with Section 6.16 of this Agreement and certifying to such other
matters as Administrative Agent may reasonably require.




(iv)

Together with the deliveries required under Section 6.1(i), for each Fiscal
Quarter-end, a compliance certificate in substantially the form of Exhibit B
signed by the Chief Financial Officer of Borrower Representative showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.




(v)

As soon as possible and in any event within ten (10) days after Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by an Authorized Officer, describing said Reportable Event and the action
which Borrower proposes to take with respect thereto.




(vi)

As soon as possible and in any event within ten (10) days after receipt by
Borrower, a copy of (a) any notice or claim to the effect that Borrower or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by Borrower, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by Borrower or any of its Subsidiaries, which, in either case,
could reasonably be expected to have a Material Adverse Effect.




(vii)

As soon as possible and in any event within ten (10) days after notice thereof,
notice of all actions, suits, audits, inquiries, proceedings, notices of
violations, investigations and/or other material actions before or by any
governmental or public authority or body, or any subdivision thereof, including,
without limitation, the Internal Revenue Service and/or the Securities Exchange
Commission of the U.S., against Borrower or any Subsidiary, which could, in the
opinion of an Authorized Officer of Borrower, if adversely determined,
reasonably be expected to result in a Material Adverse Effect.




(viii)

Copies of any notices of default received from any holder of Indebtedness.




(ix)

Promptly upon their becoming available, one copy of each financial statement,
report, notice or proxy statement sent by Borrower to stockholders generally and
of each regular report and any registration statement or prospectus, filed by
Borrower with the Securities and Exchange Commission or any other United States
federal or state securities exchange, securities trading system or with any
United States national stock exchange and one copy of each periodic report filed
by Borrower with any other similar regulatory authority, in all cases without
duplication; provided, however, that Borrower shall not be obliged to provide to
the Agent and the Lenders routine reports which are required to be provided to
any of the above-listed entities concerning the management of employee benefit
plans, including, without limitation, stock purchases or the exercise of stock
options made under any such employee benefit plan.




(x)

Together with the financial statements delivered pursuant to Section 6.1(i), a
current list of all of the Subsidiaries of Borrower, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
capital stock owned by Borrower or its Subsidiaries.




(xi)

Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request and
that is capable of being obtained, produced or generated by Borrower or
Guarantor or of which Borrower or Guarantor has knowledge.




Section 6.2.

Use of Proceeds.  Borrower will use the proceeds of the Revolving Loans for
general corporate and working capital purposes.  Borrower will not, nor will it
permit any of its Subsidiaries to, use any of





25




--------------------------------------------------------------------------------

the proceeds of the Advances to purchase or carry any Margin Stock or for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.




Section 6.3.

Notice of Default.  Borrower Representative will, and will cause each of its
Subsidiaries to, give prompt notice in writing to the Lenders of the occurrence
of any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.




Section 6.4.

Conduct of Business.  Borrower will, and will cause each of its Subsidiaries to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in the jurisdiction of its
organization and in each other jurisdiction in which its business is conducted,
unless the failure to be so authorized to conduct business in each such other
jurisdiction would not reasonably be expected to have a Material Adverse Effect.




Section 6.5.

Taxes.  Borrower will, and will cause each of its Subsidiaries to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.  At any time that Borrower or any of its
Subsidiaries is organized as a limited liability company, each such limited
liability company will qualify for partnership tax treatment under United States
federal tax law.




Section 6.6.

Insurance.  Borrower will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies the Required Property
Insurance Coverage and Required Public Liability Insurance Coverage, and
Borrower will furnish to the Administrative Agent upon request full information
as to the insurance carried.




Section 6.7.

Compliance with Laws.  Borrower will, and will cause each of its Subsidiaries
to, comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including all Environmental Laws.




Section 6.8.

Maintenance of Properties.  Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except to the
extent the failure to do so would not reasonably be expected to cause a Material
Adverse Effect.




Section 6.9.

Books and Records; Inspection.  Borrower will, and will cause each of its
Subsidiaries to, (i) keep proper books of record and account in which full, true
and correct entries in all respects are made for all dealings and transactions
in relation to its business and activities, and (ii) permit the Administrative
Agent and the Lenders, by their respective representatives and agents, with
prior notice to Borrower to inspect any of the Property, books and financial
records of Borrower and each of its Subsidiaries, to examine and make copies of
the books of accounts and other financial records of Borrower and each such
Subsidiary, and to discuss the affairs, finances and accounts of Borrower and
each such Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times during Borrower's or such Subsidiary's normal
business hours and at reasonable intervals as the Administrative Agent or any
Lender may reasonably designate.




Section 6.10.

Indebtedness.  Borrower will not, nor will it permit any of its Subsidiaries, as
applicable, to, create, incur or suffer to exist any unsecured short-term
Indebtedness, except any or all of the following (collectively "Permitted
Indebtedness"):




(i)

The Loans.





26




--------------------------------------------------------------------------------




(ii)

Indebtedness existing on the date hereof and described in Schedule 2 and
Indebtedness arising from refinancing of such Indebtedness.




(iii)

Indebtedness incurred after the date of this Agreement [not including
Indebtedness described in Section 6.10(iv)] up to the maximum principal amount
of $250,000,000 of such additional Indebtedness outstanding at any one time.




(iv)

Indebtedness arising under Rate Management Transactions related to the Loans.




(v)

Indebtedness between Borrowers, between Borrower and a Subsidiary of Borrower,
and between Subsidiaries of Borrower.




Section 6.11.

Merger.  Borrower will not, nor will it permit any of its Subsidiaries to
dissolve, liquidate, merge or consolidate with or into any other Person, except
that a Subsidiary may merge into Borrower or a Wholly-Owned Subsidiary.




Section 6.12.

Sale of Assets.  Borrower will not, nor will it permit any of its Subsidiaries
to, in one or any series of transactions, lease, sell or otherwise dispose of
Property which, in the aggregate, constitutes a Substantial Portion of the
Property of Borrower or any Subsidiary, to any other Person, except for (a)
sales of Property in the ordinary course of business and (b) leases, sales or
other dispositions of its Property to a Borrower or a Subsidiary of Borrower.




Section 6.13.

Liens.  Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist (i) any Lien in, of or on the Property of
Borrower or any of its Subsidiaries, or (ii) an agreement with any Person (other
than Administrative Agent for the ratable benefit of the Lenders) which
prohibits or restricts the granting of any such Lien in favor of the
Administrative Agent for the ratable benefit of the Lenders, except any or all
of the following (collectively, "Permitted Liens"):




(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.




(ii)

Liens imposed by law, such as carriers', warehousemen's and mechanics' liens,
landlord's liens, and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books.




(iii)

Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.




(iv)

Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Borrower or its Subsidiaries.




(v)

Liens existing on the date hereof and described in Schedule 2 and extensions,
renewals and replacements thereof, provided that such extension, renewal or
replacement Lien shall be limited to the property or asset covered by the Lien
extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not in excess of
the amount or the obligation secured by the Lien so extended, renewed or
replaced.




(vi)

Liens on Property securing Indebtedness, the proceeds of which were used to
acquire such Property.





27




--------------------------------------------------------------------------------




Section 6.14.

Transactions with Affiliates. Borrower shall not and shall not cause or permit
its Subsidiaries to directly or indirectly enter into or permit to exist any
transaction defined by Section 404(a) of Regulation S-K under the Securities Act
of 1933 with any Affiliate or with any director or executive officer of CINF,
except (a) as set forth on Schedule 6.14, (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of
Borrower or any of its Subsidiaries and upon fair and reasonable terms which are
no less favorable to any Borrower or any of its Subsidiaries than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) payment of reasonable compensation to officers for services
actually rendered to any Borrower or any of its Subsidiaries, and (d) payment of
reasonable compensation to directors; and (e) transactions approved by the audit
committee of CINF.




Section 6.15.

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities.
 Borrower will not, nor will it permit any of its Subsidiaries to, enter into or
suffer to exist one or more (i) Sale and Leaseback Transactions, or (ii) any
other transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities in excess of $25,000,000.




Section 6.16

Financial Covenants.




Section 6.16.1

Minimum Consolidated Net Worth.  Borrower will maintain at all times a
Consolidated Net Worth of at least the sum of:




(a)

$5,446,400,000 (80% of $6,808,000,000), plus




(b)

the sum of 50% of Consolidated Net Income for each Fiscal Quarter ending after
December 31, 2006 (but only to the extent that, in the case of any such Fiscal
Quarter, Consolidated Net Income for such fiscal quarter is at least $1.00).




Minimum Consolidated Net Worth shall be calculated net of unrealized gains or
losses in Borrower's or any Subsidiaries' portfolio of debt and equity
investments.




Section 6.16.2

Maximum Leverage Ratio.  Borrower and its Subsidiaries shall have, at the end of
each Fiscal Quarter, a Consolidated Leverage Ratio as of the last day of such
Fiscal Quarter and for the 12-month period then ended of not more than 20/100 to
one (0.20:1.0).




Section 6.17

Acquisitions.  Borrower will not, nor will it permit any of its Subsidiaries to,
make any Acquisition other than a Permitted Acquisition.




Section 6.18

Restrictions on Amendments and Fundamental Changes.  Borrower shall not and
shall not cause or permit its Subsidiaries to directly or indirectly: (a) amend,
modify or waive any term or provision of its certificate or articles of
incorporation unless approved by its shareholders or required by law; (b) enter
into any transaction of merger, amalgamation or consolidation except, upon not
less than five (5) Business Days prior written notice to Administrative Agent,
any wholly-owned Subsidiary of a Borrower may be merged or amalgamated with or
into any other wholly-owned Subsidiary of such Borrower; or (c) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution).




Section 6.19

Fiscal Year and Accounting Changes.  Borrower shall not, and shall not permit
its Subsidiaries to, change its Fiscal Year from December 31 or make any
significant change (i) in accounting treatment and reporting practices except as
required by Agreement Accounting Principles or (ii) in tax reporting treatment
except as required by law.




Section 6.20

Syndication.  Borrower shall, and shall cause each of the Subsidiaries to,
cooperate with the efforts of the Administrative Agent to syndicate the Loans
and Commitment.





28




--------------------------------------------------------------------------------

ARTICLE VII




Defaults




The occurrence of any one or more of the following events shall constitute a
Default:




Section 7.1.

Material Misrepresentation.  Any representation or warranty made or deemed made
by or on behalf of Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made.




Section 7.2.

Nonpayment.  Nonpayment within five (5) days after the same becomes due of
principal of any Loan or interest due upon any Loan, or of any commitment fee,
or other payment obligations under any of the Loan Documents.




Section 7.3.

Covenant Breach.  The breach by Borrower of any of the terms or provisions of
Article VI; provided, however, that so long as (i) no breach by Borrower of any
such terms or provisions of Article VI has occurred previously in the prior
twelve (12) consecutive months, and (ii) such breach is not of the terms or
provisions of Sections 6.2, 6.10, 6.11, 6.12, 6.13, 6.15, 6.16, 6.17, 6.18
and/or 6.19, then the same shall not constitute a Default hereunder if cured to
the reasonable satisfaction of Administrative Agent within thirty (30) days
after written notice to Borrower thereof from the Administrative Agent or any
Lender.




Section 7.4.

Other Breach.  The breach by Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
(i) written notice to Borrower thereof from the Administrative Agent or any
Lender or (ii) actual knowledge of Borrower or of any Subsidiary of such breach.




Section 7.5.

Other Indebtedness Default.  (i) Borrower or any of its Subsidiaries fails to
pay when due or within any applicable grace period any principal or interest on
Indebtedness having an individual amount in excess of $25,000,000 ("Material
Indebtedness") or (ii) any breach or default of any Borrower or any of its
Subsidiaries, or the occurrence of any condition or event, with respect to any
Material Indebtedness, if the effect of such breach, default or occurrence is to
cause or to permit the holder or holders thereof to cause Material Indebtedness
to become or be declared due prior to its stated maturity.




Section 7.6.

Bankruptcy.  Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make a general assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7.




Section 7.7.

Receivership.  Without the application, approval or consent of Borrower or any
of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any of its Subsidiaries or any
Substantial Portion of its or their Property, or a proceeding described in
Section 7.6(iv) shall be instituted against Borrower or any of its Subsidiaries
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of sixty (60) consecutive days.




Section 7.8.

Condemnation.  Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of (each a "Condemnation"),
all or any portion of the Property of Borrower and its Subsidiaries which, when
taken together with all other Property of Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
12-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion.





29




--------------------------------------------------------------------------------




Section 7.9.

Outstanding Judgment.  One or more (i) judgments or orders for the payment of
money, outside the ordinary course of its insurance business, in an amount in
excess of $25,000,000 (or the equivalent thereof in currencies other than U.S.
Dollars), or (ii) nonmonetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, are
entered against Borrower or any of its Subsidiaries, which judgment(s), in any
such case, is/are not (i) stayed on appeal, (ii) otherwise being appropriately
contested in good faith, or (iii) paid, bonded or otherwise discharged
(including, without limitation, as a result of any insurance settlement or
payment) within thirty (30) days after entry thereof.




Section 7.10.

Unfunded Plan Liabilities.  The Unfunded Liabilities of all Single Employer
Plans shall in the aggregate exceed an amount which could reasonably be expected
to have a Material Adverse Effect or any Reportable Event shall occur in
connection with any Plan which could reasonably be expected to have a Material
Adverse Effect.




Section 7.11.

Multiemployer Plan Withdrawal Liability.   Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by Borrower or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), exceeds,
or requires payment  per annum exceeding , an amount which could reasonably be
expected to have a Material Adverse Effect.




Section 7.12.

Multiemployer Plan Reorganization.   Borrower or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of Borrower and the other members
of the Controlled Group (taken as a whole) to all Multiemployer Plans which are
then in reorganization or being terminated have been or will be increased over
the amounts contributed to such Multiemployer Plans for the respective plan
years of each such Multiemployer Plan immediately preceding the plan year in
which the reorganization or termination occurs by an amount which could
reasonably be expected to have a Material Adverse Effect.




Section 7.13.

Environmental Law Violation.  Borrower or any of its Subsidiaries shall violate
any Environmental Law, which violation has a Material Adverse Effect.




Section 7.14.

Change of Control.  Any Change of Control shall occur.




Section 7.15.

Cross-Default.  The occurrence of any "default", as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace or cure therein provided, and which could reasonably
be expected to have a Material Adverse Effect.




Section 7.16.

Guaranty Default.  Any Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party (and any
applicable grace period shall expire), or any Guarantor shall deny that it has
any further liability under any Guaranty to which it is a party, or shall give
notice to such effect.




ARTICLE VIII




ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES




Section 8.1.

Acceleration.




(i)

If any Default described in Section 7.6 or 7.7 occurs with respect to Borrower,
the obligations of the Lenders to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable and
Borrower shall be and become unconditionally obligated to pay the same without
any election or action on the part of the Administrative Agent or any Lender.
 If any other Default occurs, the Required Lenders





30




--------------------------------------------------------------------------------

(or the Administrative Agent with the consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders to make Loans hereunder or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which Borrower hereby expressly
waives.




(ii)

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to Borrower Representative, rescind and cancel such acceleration and/or
termination.




Section 8.2.

Preservation of Rights.  No delay or omission of the Lenders, the Swingline
Lender or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude any other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 12.13, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the Swingline Lender and the Lenders until the
Obligations have been paid in full.







ARTICLE IX




The Administrative Agent




Section 9.1.

Appointment; Nature of Relationship.  HNB is hereby appointed by each of the
Lenders as its contractual representative (herein referred to as the
"Administrative Agent") hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article IX.  Notwithstanding the use of the defined term
"Administrative Agent," it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders' contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a "representative" of the
Lenders within the meaning of the Uniform Commercial Code and (iii) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.




Section 9.2.

Powers.  The Administrative Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Administrative Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall have no implied duties to
the Lenders, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.




Section 9.3.

General Immunity.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be liable to Borrower or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.





31




--------------------------------------------------------------------------------




Section 9.4.

No Responsibility for Loans, Recitals, etc  Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of Borrower or any Guarantor, if any,
of any of the Obligations or of any of Borrower's or any such Guarantor's
respective Subsidiaries.




Section 9.5.

Action on Instructions of Lenders.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.




Section 9.6.

Employment of Agents and Counsel.  The Administrative Agent may execute any of
its duties as Administrative Agent hereunder and under any other Loan Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent's duties hereunder and under any other Loan Document.




Section 9.7.

Reliance on Documents; Counsel.  The Administrative Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.




Section 9.8.

Administrative Agent's Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Administrative Agent ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by Borrower for which the Administrative Agent is
entitled to reimbursement by Borrower under the Loan Documents, (ii) for any
other reasonable and properly documented expenses incurred by the Administrative
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including for
any reasonable and properly documented expenses incurred by the Administrative
Agent in connection with any dispute between the Administrative Agent and any
Lender or between two or more of the Lenders) and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to Section
3.5(v) shall, notwithstanding the provisions of this Section 9.8, be paid by the
relevant Lender in accordance with the provisions thereof.  The





32




--------------------------------------------------------------------------------

obligations of the Lenders under this Section 9.8 shall survive payment of the
Obligations and termination of this Agreement.




Section 9.9.

Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or Borrower Representative referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a "notice of
default".  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.




Section 9.10.

Rights as a Lender.  In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Commitment and its Loans as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the term "Lender" or "Lenders" shall, at any time when the Administrative
Agent is a Lender, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.  The Administrative Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with Borrower or any
of its Subsidiaries in which Borrower or such Subsidiary is not restricted
hereby from engaging with any other Person.




Section 9.11.

Lender Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on the financial statements prepared by Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
 Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.




Section 9.12.

Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and Borrower, such resignation
to be effective upon the appointment of a successor Administrative Agent or, if
no successor Administrative Agent has been appointed, forty-five (45) days after
the retiring Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by mutual
agreement of the Required Lenders and Borrowers. Such removal shall be
accomplished by a written notice to the Administrative Agent from the Required
Lenders and Borrower, such removal to be effective on the date specified in such
notice.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of Borrower and the Lenders, a successor
Administrative Agent, which appointment shall be subject to the consent of
Borrower as long as no Default has occurred and is continuing at the time of
such appointment.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent's giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of Borrower and the
Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and Borrower shall make all payments in respect of the Obligations to
the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article IX shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the





33




--------------------------------------------------------------------------------

Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 9.12, then the term
"Prime Rate" as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent.




Section 9.13.

Delegation to Affiliates.  Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate's directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and XII.




Section 9.14.

Administrative Agent's Fees .  Borrowers agree to pay to the Administrative
Agent, for its own account, the fees agreed to by Borrower and the
Administrative Agent in the Summary Term Sheet dated May 30, 2007, executed by
Borrower and Administrative Agent, or as otherwise agreed by Borrower and
Administrative Agent from time to time.




ARTICLE X




Setoff; Ratable Payments




Section 10.1.

Setoff.  In addition to, and without limitation of, any rights of the Lenders
under applicable law, if a Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of a Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part hereof, shall then be due.




Section 10.2.

Ratable Payments.  If any Lender, whether by setoff or otherwise, has payment
made to it upon its Outstanding Revolving Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Revolving Credit Exposure held
by the other Lenders so that after such purchase each Lender will hold its
Applicable Percentage of the Aggregate Outstanding Revolving Credit Exposure.
 If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their respective
Applicable Percentages of the Aggregate Outstanding Revolving Credit Exposure.
 In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.




ARTICLE XI




Benefit Of Agreement; Assignments; Participations




Section 11.1.

Successors and Assigns.  The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of Borrowers and the Lenders and their
respective successors and assigns, except that (i) a Borrower shall not have the
right to assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 11.3.  The
parties to this Agreement acknowledge that clause (ii) of this Section 11.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including any pledge or assignment by any Lender of all or
any portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 11.3.  The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 11.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any





34




--------------------------------------------------------------------------------

request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.




Section 11.2.

Participations.




11.2.1.

Permitted Participants; Effect.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities ("Participants") participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Revolving Credit Exposure and the holder of any
Note issued to it in evidence thereof for all purposes under the Loan Documents,
all amounts payable by Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan
Documents.




11.2.2.

Voting Rights.  Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which forgives principal, interest, fees, or any Reimbursement
Obligation, or reduces the interest rate or fees payable with respect to any
such Credit Extension or Commitment, extends the Facility Termination Date, or
postpones any date fixed for any regularly-scheduled payment of principal of or
interest on any Loan in which such Participant has an interest, or any
regularly-scheduled payment of fees on any such Credit Extension or Commitment.




11.2.3.

 Benefit of Setoff.  Borrower agrees that each Participant shall be deemed to
have the right of setoff provided in Section 10.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 10.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 10.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 10.2 as if each Participant were a Lender.




Section 11.3.

Assignments.




Section 11.3.1.

Permitted Assignments.  Any Lender may, in the ordinary course of its business
and in accordance with applicable law, at any time assign to one or more banks
or other entities ("Purchasers") all or any part of its rights and obligations
under the Loan Documents.  Such assignment shall be substantially in the form of
Exhibit C or in such other form as may be agreed to by the parties hereto.  The
consent of Borrower and the Administrative Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof; provided, however, that if a Default has occurred and
is continuing, the consent of Borrower shall not be required.  Such consent
shall not be unreasonably withheld or delayed.  Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of Borrower and the Administrative Agent otherwise consents) be in
an amount not less than the lesser of (i) $5,000,000 or (ii) the remaining
amount of the assigning Lender's Revolving Commitment (calculated as at the date
of such assignment) or Outstanding Revolving Credit Exposure (as applicable).




Section 11.3.2.

Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit I to Exhibit
D (a "Notice of Assignment"), together with any consents required by Section
11.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent by Lender
for processing such assignment, such assignment shall become effective on the
effective date specified in such Notice of Assignment.  The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Lender's Revolving Commitment
and/or Outstanding Revolving





35




--------------------------------------------------------------------------------

Credit Exposure under the applicable assignment agreement are "plan assets" as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be "plan assets" under ERISA.  On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
hereto, and no further consent or action by Borrower, the Lenders or the
Administrative Agent shall be required to release the transferor Lender with
respect to the Lender's Revolving Commitment and/or Outstanding Revolving Credit
Exposure assigned to such Purchaser.  Upon the consummation of any assignment to
a Purchaser pursuant to this Section 11.3.2, the transferor Lender, the
Administrative Agent and Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Revolving Commitment and Outstanding Revolving Credit Exposure, as
adjusted pursuant to such assignment.




Section 11.4.

Dissemination of Information.  Borrower authorizes each Lender to disclose to
any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a "Transferee") and any prospective
Transferee, provided that prior written notice of any such disclosure from any
Lender or the Administrative Agent to Borrower is made, any and all information
in such Lender's possession concerning the creditworthiness of Borrower and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees to
be bound by Section 12.10 of this Agreement.




ARTICLE XII




General Provisions




Section 12.1.

Survival of Representations.  All representations and warranties of Borrowers
contained in this Agreement shall survive the making of the Credit Extensions
herein contemplated.




Section 12.2.

Governmental Regulation.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Swingline Lender, nor any Lender shall be obligated
to extend credit to Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.




Section 12.3.

Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.




Section 12.4.

Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among Borrower, the Administrative Agent, the Swingline Lender and
the Lenders and supersede all prior agreements and understandings among
Borrower, the Administrative Agent, the Swingline Lender and the Lenders
relating to the subject matter thereof other than the letter agreement described
in Section 4.1(b).




Section 12.5.

Several Obligations of Lenders; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.




Section 12.6.

Expenses; Indemnification.




(i)

Borrower shall reimburse the Administrative Agent for any reasonable and
properly documented costs, internal charges and out-of-pocket expenses
(including reasonable attorneys' fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, delivery, review, amendment, modification,
and administration of the Loan Documents.  Borrower also agrees to reimburse the
Administrative Agent, the Swingline Lender and the Lenders for any reasonable
and properly documented costs,





36




--------------------------------------------------------------------------------

internal charges and out-of-pocket expenses (including reasonable attorneys'
fees and time charges of attorneys for the Administrative Agent, the Swingline
Lender and the Lenders, which attorneys may be employees of the Administrative
Agent, the Swingline Lender or the Lenders) paid or incurred by the
Administrative Agent, the Swingline Lender or any Lender in connection with the
collection and enforcement of the Loan Documents after a Default.




(ii)

Borrower hereby further agrees to indemnify the Administrative Agent, the
Swingline Lender and each Lender, its directors, officers, employees and agents
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including all expenses of litigation or preparation therefor whether
or not the Administrative Agent, the Swingline Lender or any Lender is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
Final Judgment (defined below) to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification and except to the extent
they have resulted solely from disputes between Lenders. "Final Judgment" means
a judgment by a court of competent jurisdiction (i) which is non-appealable or
(ii) with respect to which the defendant-Administrative Agent, Swingline Lender
or Lender, as applicable, does not commence proceedings to appeal within the
applicable period(s) provided for by law.  The obligations of Borrowers under
this Section 12.6 shall survive the termination of this Agreement. Nothing
contained in this Section 12.6(ii) shall be construed as requiring Borrowers to
reimburse a Lender for costs, internal charges or other out-of-pocket expenses
incurred by a Lender prior to a Default in connection with the preparation,
negotiation, execution, delivery, review, amendment, modification, and
administration of the Loan Documents, which reimbursement obligation is governed
solely by Section 12.6(i).




Section 12.7.

Numbers of Documents.  All statements, notices, closing documents, and requests
hereunder shall be furnished to the Administrative Agent with sufficient
counterparts so that the Administrative Agent may furnish one to each of the
Lenders.




Section 12.8.

Severability of Provisions.  Any provision in any Loan Document that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.




Section 12.9.

Nonliability of Lenders.  The relationship between Borrower on the one hand and
the Lenders, the Swingline Lender and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  Neither the Administrative Agent,
the Swingline Lender nor any Lender shall have any fiduciary responsibilities to
Borrower.  Neither the Administrative Agent, the Swingline Lender nor any Lender
undertakes any responsibility to Borrowers to review or inform Borrowers of any
matter in connection with any phase of Borrowers' business or operations.
 Borrowers agree that neither the Administrative Agent, the Swingline Lender nor
any Lender shall have liability to Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by Borrowers in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a Final Judgment that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought.




Section 12.10.

Confidentiality.  Each Lender agrees, on behalf of itself and its Affiliates to
whom a disclosure is made, to hold any confidential information which it may
receive from Borrowers pursuant to this Agreement in confidence, except for
disclosure (i) to its Affiliates and to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants, and other professional advisors
to such Lender or to a Transferee, (iii) to regulatory officials, (iv) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (v) to any Person in connection with any legal proceeding to which such
Lender is a party, (vi) to such Lender's direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties, and (vii) permitted by Section
11.4.





37




--------------------------------------------------------------------------------




Section 12.11.

Nonreliance.  Each Lender hereby represents that it is not relying on or looking
to any Margin Stock for the repayment of the Credit Extensions provided for
herein.




Section 12.12.

Disclosure.  Borrowers and each Lender hereby acknowledge and agree that HNB
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with Borrowers and its Affiliates.




Section 12.13.

Amendments.  Subject to the provisions of this Section 12.13, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:




(i)

Extend the final maturity of any Loan to a date after the Facility Termination
Date or postpone any regularly scheduled payment of principal of any Loan or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon.




(ii)

Reduce the percentage specified in the definition of Required Lenders.




(iii)

Extend the Facility Termination Date or reduce the amount or extend the payment
date for, the mandatory payments required under Section 2.3, or increase the
amount of the Aggregate Revolving Commitment or the Revolving Commitment of any
Lender hereunder, or permit Borrower to assign its rights under this Agreement.




(iv)

Amend this Section 12.13.




No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the Swingline Lender shall
be effective without the written consent of the Swingline Lender.  The
Administrative Agent may waive payment of the fee required under Section 11.3.2
without obtaining the consent of any other party to this Agreement.




Section 12.14.

Notices.  Except as otherwise permitted by Section 2.13 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of a Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender
and the Swingline Lender, at its address or facsimile number set forth below its
signature hereto or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and Borrowers in accordance with the provisions of
this Section 12.14.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, seventy-two (72) hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.




Section 12.15.

Change of Address.  Borrowers, the Administrative Agent, the Swingline Lender
and any Lender may each change the address for service of notice upon it by a
notice in writing to the other parties hereto.




Section 12.16.

Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart prior to or
after the Closing Date.  This Agreement shall be effective when it has been
executed by Borrowers, the Administrative Agent, the Swingline Lender and the
Lenders and each party has notified the Administrative Agent by facsimile
transmission or telephone that it has taken such action.





38




--------------------------------------------------------------------------------

Section 12.17.

Choice Of Law.  The Loan Documents (other than those containing a contrary
express choice of law provision) shall be construed in accordance with the
internal laws (but without regard to the conflict of law principles) of the
State of Ohio, but giving effect to federal laws applicable to national banks.




Section 12.18.

Consent To Jurisdiction.  Each Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any United States federal or Ohio state court
sitting in Cincinnati, Ohio in any action or proceeding arising out of or
relating to any Loan Documents and each Borrower hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any such court and irrevocably waives any objection it may now or hereafter
have as to the venue of any such suit, action or proceeding brought in such a
court or that such court is an inconvenient forum.  Nothing herein shall limit
the right of the Administrative Agent, the Swingline Lender or any Lender to
bring proceedings against Borrower in the courts of any other jurisdiction.  Any
judicial proceeding by Borrower against the Administrative Agent, the Swingline
Lender or any Lender or any affiliate of the Administrative Agent, the Swingline
Lender or any Lender involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with any Loan Document shall be brought
only in a court in Cincinnati, Ohio.




Section 12.19.

WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
LENDER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.




Section 12.20.

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively, the "Charges"), shall exceed the maximum lawful
rate (the "Maximum Rate") that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.




Section 12.21.

Joint and Several Obligations of Borrower.  Each Borrower is jointly and
severally liable with respect to the Obligations.




Section 12.22.

Borrower Representative.  Each Borrower hereby appoints Borrower Representative
as its agent to act as specified herein and authorizes Borrower Representative
to take such action and perform such duties on such Borrower's behalf as are
specified in this Agreement and the other Loan Documents to be taken or
performed by Borrower Representative, and to exercise such powers, take such
actions and perform such duties as are reasonably incidental thereto.




Section 12.23.

Documentation Agent.  The Lender identified in this Agreement as a
"Documentation Agent" shall have no right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders shall have
or be deemed to have a fiduciary relationship with any other Lender.




Section 12.24.

Patriot Act .  Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act") hereby notifies the Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Administrative Agent or any Lender from making any advance or





39




--------------------------------------------------------------------------------

extension of credit to Borrower or from otherwise conducting business with
Borrower, or (b) fail to provide documentary and other evidence of any
Borrower's identity as may be requested by Administrative Agent at any time to
enable Administrative Agent to verify such Borrower's identity or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318.





40




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower, the Lenders, the Administrative Agent and the
Swingline Lender have executed this Agreement as of the date first above
written.







CINCINNATI FINANCIAL CORPORATION

an Ohio corporation




BY:/s/Kenneth W. Stecher                                                   

       KENNETH W. STECHER,

       Chief Financial Officer and Executive Vice President




Address:

6200 South Gilmore Road

Fairfield, OH 45014-5141

Attn:

Chief Financial Officer




or for mail:

P.O. Box 145496

Cincinnati, OH 45250-5496

Attn:

Chief financial Officer




Telephone:

(513) 870-2626

FAX:

(513) 603-5700







CFC INVESTMENT COMPANY

an Ohio corporation




BY:/s/Kenneth W.
Stecher                                                         

       KENNETH W. STECHER,

       Chief Financial Officer, Senior Vice President-Corporate

       Accounting and Secretary




Address:

6200 South Gilmore Road

Fairfield, OH 45014-5141

Attn:

Chief Financial Officer




or for mail:

P.O. Box 145496

Cincinnati, OH 45250-5496

Attn:

Chief financial Officer




Telephone:

(513) 870-2626

FAX:

(513) 603-5700




Cincinnati Financial - Credit Agreement - 2007








41




--------------------------------------------------------------------------------

Commitments







Revolving Loans:  $75,000,000

THE HUNTINGTON NATIONAL BANK,

Swingline Loans:   $35,000,000

as Administrative Agent, Lender and

Swingline Lender







BY:/s/Andrew Franxman                                                           

        ANDREW FRANXMAN, Vice President




Address:

105 E. 4th Street, Suite 200A

Cincinnati, OH 45202

Attention:

Commercial Loan Department




Telephone:

(513) 762-1814

FAX:

(513) 762-1873





42




--------------------------------------------------------------------------------

Revolving Loans: $25,000,000

USBANK,

as Lender







BY:/s/Christine L. Wagner                                                    

      CHRISTINE L. WAGNER,

      Vice President Corporate Banking




Address:

425 Walnut Street

Cincinnati, OH 45202

Attention:

Corporate Banking




Telephone:

(513) 632-2013

FAX:

(513) 632-2068

















43




--------------------------------------------------------------------------------

Revolving Loans: $25,000,000

LASALLE BANK NATIONAL ASSOCIATION,

as Lender




BY:/s/Shawn Masterson                                

Print Name:    Shawn Masterson                        

Title:       Assistant Vice President                     




Address:

312 Walnut Street                   

Suite 2200                           




Attention:

Cynthia Gray                        




Telephone:

(513) 929-3436                       

FAX:

(513) 929-0923                       

















44




--------------------------------------------------------------------------------

Revolving Loans: $25,000,000

THE NORTHERN TRUST COMPANY,

as Lender




BY:/s/Chris McKean                                       

Print Name:  Chris McKean                            

Title:  Vice President                                       




Address:

50 South LaSalle Street

Chicago, IL 60675




Attention:

___________________________




Telephone:

___________________________

FAX:

___________________________























45




--------------------------------------------------------------------------------

PRICING SCHEDULE




APPLICABLE MARGIN*

LEVEL I
STATUS

LEVEL II
STATUS

LEVEL III
STATUS

LEVEL IV
STATUS

Eurodollar Rate for

Revolving Loans

25 bps

29 bps

33 bps

37 bps

Floating Rate for

Revolving Loans

0 bps

0 bps

0 bps

0 bps

APPLICABLE FEE RATE*

LEVEL I
STATUS

LEVEL II
STATUS

LEVEL III
STATUS

LEVEL IV
STATUS

Utilization Fee

5 bps

5 bps

5 bps

7 bps

Commitment Fee

6 bps

7 bps

8 bps

10 bps

*In basis points




For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:




"Level I Status" exists at any date if, on such date, CINF's Moody's Rating is
A1 or better or CINF's S&P Rating is A+ or better.




"Level II Status" exists at any date if, on such date, (i) CINF has not
qualified for Level I Status and (ii) CINF's Moody's Rating is A2 or better or
CINF's S&P Rating is A or better.




"Level III Status" exists at any date if, on such date (i) CINF has not
qualified for Level I Status or Level II Status and (ii) CINF's Moody's Rating
is A3 or better or CINF's S&P Rating is A- or better.




"Level IV Status" exists at any date if, on such date (i) CINF has not qualified
for Level I Status, Level II Status or Level III Status and (ii) CINF's Moody's
Rating is Baa1 or better or Borrower's S&P Rating is BBB+ or better.




"Moody's Rating" means, at any time, the rating issued by Moody's Investors
Service, Inc. and then in effect with respect to CINF's senior unsecured
long-term debt securities without third-party credit enhancement.




"S&P Rating" means, at any time, the rating issued by Standard & Poor's Rating
Services, a division of The McGraw-Hill Companies, Inc. and then in effect with
respect to CINF's senior unsecured long-term debt securities without third-party
credit enhancement.




"Status" means either Level I Status, Level II Status, Level III Status or Level
IV Status.




The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on CINF's Status as determined from its
then-current Moody's and S&P Ratings. Any change in the credit rating (other
than as a result of a change in the rating system) for the purposes of this
Schedule will take effect at the close of business on the second Business Day
after it is first announced by the applicable rating agency. If at any time CINF
has no Moody's Rating or no S&P Rating, Level IV Status shall exist, provided
that if either S&P or Moody's shall no longer provide debt ratings for companies
in CINF's industry generally, CINF may substitute for either such rating
organization another nationally recognized statistical rating organization, the
corresponding ratings of which shall be used to determine CINF's Status. If CINF
is split-rated and the ratings differential is one level, the higher rating will
apply. If CINF is split-rated and the ratings differential is two levels, the
intermediate rating at the midpoint will apply. If CINF is split-rated and the
ratings differential is more than two levels, the rating that is one level above
the lowest rating will apply.











--------------------------------------------------------------------------------

SCHEDULE 1




SUBSIDIARIES AND OTHER INVESTMENTS

(See Sections 6.13)










Cincinnati Financial Corporation

Investment In

Jurisdiction of Organization

Amount of Investment

(3/31/07)

Percent Ownership

The Cincinnati Insurance Company and subsidiaries (all domiciled in Ohio and
100% owned by The Cincinnati Insurance Company):

The Cincinnati Casualty Company

The Cincinnati Indemnity Company

The Cincinnati Life Insurance Company

Ohio




$5,271,885,949

100%

CFC Investment Company

Ohio

$34,820,856

100%

CinFin Capital Management Company

Ohio

$7,932,497

100%

















--------------------------------------------------------------------------------

SCHEDULE 2




INDEBTEDNESS AND LIENS

(See Section 6.13)







     

Indebtedness Incurred By:

Indebtedness Owed To:

Property Encumbered

Maturity

Amount of Indebtedness  (3/31/07)

 

 

 

 

 

Cincinnati Financial Corporation

6.125% Senior Debentures

None

Nov - 2034

     $371,310,729

Cincinnati Financial Corporation

6.90% Senior Debentures

None

May - 2028

       27,664,062

Cincinnati Financial Corporation

6.92% Senior Debentures

None

May - 2028

      391,980,657

 

 

 

 

 

CFC Investment Company

PNC Bank, N.A.1

None

June - 2007

        49,000,000







1 Effective 6/30/07, the unsecured line of credit from PNC Bank, N.A. was
renewed for a one-year term with a

limit of $50,000,000, reduced from $75,000,000.  











--------------------------------------------------------------------------------

SCHEDULE 5.7




LITIGATION AND CONTINGENT OBLIGATIONS







Hofmeister v. The Cincinnati Insurance Company, Case No. 2004-CA-002296-MR,
(Kentucky Court of Appeals)

(Allegations of bad faith litigation conduct and related torts.)

$20,000,000 judgment on appeal

Bemis v. The Cincinnati Insurance Company, Case No. 05-L178 (Third Judicial
Circuit Madison County, Illinois)

Plaintiff is a provider of chiropractic services which alleges that insurers’
use of repricing vendors to review chiropractic bills in workers compensations
claims to aid in the determination of what charges are reasonable and necessary
is improper, in violation of Illinois Fair Trade Practices and other statutes.
 Plaintiff is seeking class action certification of its Complaint.

Potential damages are uncertain.  Should the complaint ultimately be certified
as a class action and should the use of vendors by insurers to determine the
reasonableness and necessity of chiropractic charges be deemed actionable,
potential damages could be material.














--------------------------------------------------------------------------------

SCHEDULE 5.8




SUBSIDIARIES OF BORROWER










Cincinnati Financial Corporation

Investment In

Jurisdiction of Organization

Amount of Investment

(3/31/07)

Percent Ownership

The Cincinnati Insurance Company and subsidiaries (all domiciled in Ohio and
100% owned by CIC):

The Cincinnati Casualty Company

The Cincinnati Indemnity Company

The Cincinnati Life Insurance Company

Ohio




$5,271,885,949

100%

CFC Investment Company

Ohio

$34,820,856

100%

CinFin Capital Management Company

Ohio

$7,932,497

100%











--------------------------------------------------------------------------------

SCHEDULE 5.14




ADDRESSES OF REAL PROPERTY

OWNED OR LEASED BY BORROWER











--------------------------------------------------------------------------------

SCHEDULE 5.16




ENVIRONMENTAL MATTERS




None.

















--------------------------------------------------------------------------------

SCHEDULE 5.19




INSURANCE SUMMARY

AND CERTIFICATION







The undersigned Chief Financial Officer and Executive Vice President of
Cincinnati Financial Corporation, as Borrower Representative, being first duly
cautioned and sworn, deposes and makes the following statements for the express
purpose of inducing The Huntington National Bank, as Administrative Agent for
the benefit of the Lenders under that certain Credit Agreement among Cincinnati
financial Corporation and CFC Investment Company (collectively "Borrower"),
Administrative Agent, the Lenders from time to time party thereto, and the
Swingline Lender thereunder to extend credit to Borrower:




1.

Borrower carries the property and casualty insurance with respect to itself, its
Subsidiaries, and their respective businesses, described and summarized on the
attached Exhibit A.




2.

The insurance described on Exhibit A is adequate in all manner, including,
without limitation, in type and amount of coverage for Borrower and its
Subsidiaries.




The undersigned is not now under any legal disability and is properly authorized
to give the foregoing statement, and Borrower, as well as the undersigned, shall
be bound by this affidavit.










__________________________________

KENNETH W. STECHER




STATE OF

)

) SS:

COUNTY OF

)




BEFORE ME, a Notary Public in and for said County, personally appeared Kenneth
W. Stecher, the Chief Financial Officer and Executive Vice President of
Cincinnati Financial Corporation, an Ohio corporation, who acknowledged that
he/she did sign the foregoing instrument and that the same is the free act and
deed of said corporation and the free act and deed of him personally and as such
officer.




IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, at
_____________________, this ____ day of _____________________________, 20__.







_________________________________

Notary Public











--------------------------------------------------------------------------------

CINCINNATI FINANCIAL CORP SUBSIDIARIES PREMISES

PROPERTY and MISC. COVERAGE SCHEDULE

To reflect change in property values as of 1-1-07:




CPP 042 50 00

CPP 086 15 65

BUILDING/LOCATION

REPLACEMENT

90% COINS

REPLACEMENT

             90% COINS

      COST

        COST

6200 S. Gilmore *

    $112,800,00                      101,520,000

6200 S. Gilmore - Maintenance Building

    $      896,802

$   807,122

6200 S. Gilmore- Salt Storage Building

    $      200,000

$   180,000

6120 S. Gilmore

$ 12,600,000

$11,340,000

100 Tri-County Pkwy

$ 14,668,500

$13,201,650




Dwelling - LaPorte, IN

$      207,442

$      186,698

Dwelling - Peru, IN

$      195,745

$      176,171

Dwelling - Rockdale, GA

$      182,750

$      164,475

Dwelling – Greendale, WI

$      235,321

$      211,789




Total

$28,089,758

$ 25,280,783




SCHEDULED LOCATION:




8685 Winton Road Cinti, OH 45231

$3,629,000

(Vacant building )




CONTENTS/LOCATION:




6200 S. Gilmore

$22,007,038

$19,806,334

6200 S. Gilmore – maintenance building

$       20,000

$       18,000

6120 S. Gilmore

$  1,554,630

$  1,399,167

100 Tri-County Pkwy

$     449,915

$     404,924

234 Circle Freeway

$  2,760,540

$  2,484,486

236 Circle Freeway

$     245,648

$     221,083

Contents at Florida Apartments

$     152,000

$     136,800




Total

$5,162,733

$4,646,460




BLANKET VALUES # 042 50 00: BUILDING: 25,280,783; CONTENTS: $4,646,460.

SCHEDULED VALUES UNDER CPP 086 15 65

BUILDERS RISK# CAP 583 47 47: VALUES: $100,391,000*




CPP 042 50 00

CPP 086 15 65

RENTAL COVERAGE

12 MOS Values

INSURED

12 MOS. Values

INSURED

  

VALUES

 

VALUES

  

w/ 1/6th limit

 

w/ 1/6th limit

6200 S. Gilmore

  

$ 11,750,000

$  5,875,000

6120 S. Gilmore

$   1,350,000

$     675,000

  

100 Tri-County Pkwy

$      575,000

$     287,500

  











--------------------------------------------------------------------------------




CINCINNATI FINANCIAL CORP SUBSIDIARIES PREMISES

(CONTINUED)




CPP 042 50 00

CPP 086 15 65

EXTRA EXPENSE

6200 S. Gilmore (40-80-100%)

   $ 50,000,000

6120 S. Gilmore (40-80-100%)

$    1,000,000

234 & 236 Circle Freeway (40-80-100%)

$    2,000,000

BLANKET @   $   3,000,000




DATA PROCESSING COVERAGE- ALL written with 100% coinsurance




CPP 042 50 00

      CPP 086 15 65

6200 S. Gilmore

   

$  41,117,500

6120 S. Gilmore,warehouses, legal and WC offices

$    12,757,466




Blanket Equipment

$  12,757,466

$41,117.500

EDP Extra Expense (40-80-100%)

$    1,500,000

$  1,500,000







VALUABLE PAPERS

Scheduled as follows:  

6200 South Gilmore –North & South Tower

 $  9,000,000

6120 S Gilmore

$     1,625,000

234-236 Circle Freeway

$      5,875,000

Max per location on file $125,000 for total

 of $1,425,000 blanket limit (legal offices, w.c. offices, etc.)

$    1,425,000







EARTHQUAKE ($500,000 Deductible)

$    33,529,000

full earthquake




TERRORISM

  INCL.

INCL.




FA244) EQUIPMENT BREAKDOWN

Included

Included







FLOOD

$10,000,000 Occ

$10,000,000 Occ

$100,000 Deductible

$10,000,000 Agg.

 

$10,000,000 Agg







COMMERCIAL ARTICLES

    Fine Arts at 6200 S. Gilmore, $2,500 ded.

   $ 1,070,181

     6120 S. Gilmore, legal and WC offices, warehouse

      $   167,000







EMPLOYMENT PRACTICES LIABILITY

$ 10,000,000 Per Wrongful Act

n/a

Claims Made Coverage, Deductible $50,000

$  10,000,000 Per Aggregate

20% Coinsurance

















--------------------------------------------------------------------------------

CINCINNATI FINANCIAL CORP SUBSIDIARIES PREMISES

(CONTINUED)




 

CPP 042 50 00

CPP 086 15 65

   

NURSES PROFESSIONAL

 (2 nurses)

$    500,000 Each Medical Incident

n/a

 

$    500,000 Aggregate Limit

     

INSURANCE AGENTS E & O  (1 agent)

$  1,000,000 Each Claim

n/a

(plus notary public)

$  1,000,000 Aggregate

     

CONTRACTORS EQUIPMENT (MA508)

$      267,873

n/a

$2,500 ded.- Maintenance Equipment

      

GENERAL FLOATER (MA502)

$       32,965

n/a

$2,500 ded. – loss docimeters for Loss Control

      

MORTGAGE INTEREST (FA 502)

$ 3,000,000  Coverage A.    per mortgage

n/a

 

$10,000,000

per occurrence

   

$10,000,000 Coverage C     per occurrence

     

REGISTERED MAIL

$100,000/200,000

n/a










*BUILDERS RISK- UNDER SEPARATE POLICY: CAP 583 47 47  (4-11-05 TO 10-11-08)

LIMITS:

$97,391,000 WITH $50,000 DEDUCTIBLE ;

$3,000,000 SOFT COSTS WITH 30 DAY DED.

$ 1,000,000 COVERED PROPERTY IN TRANSIT

$ 1,000,000 COVERED PROPERTY AT UNSCHEDULED STORAGE LOCATIONS




COVERAGE TO INCLUDE:

$10,000,000 FLOOD WITH $100,000 DEDUCTIBLE

$ 1,000,000 GROUND WATER WITH $100,000 DEDUCTIBLE

$ EARTHQUAKE SUBLIMIT 66,145,310 WITH $500,000 DEDUCTIBLE

$ EQUIPMENT BREAKDOWN (ma230) INCL.




TERRORISM COVERAGE INCLUDED














--------------------------------------------------------------------------------

SCHEDULE 6.14




TRANSACTIONS WITH AFFILIATES







None, other than:




1)

transactions in the ordinary course of and pursuant to the reasonable
requirements of Borrower or any of its Subsidiaries and upon fair and reasonable
terms than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate;

2)

payment of reasonable compensation to officers for services actually rendered to
any Borrower or any of its Subsidiaries;

3)

payment of reasonable compensation to directors; and

4)

transactions approved by the audit committee of Cincinnati Financial Corporation


























--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWER OPINION




[On letterhead of Borrower counsel, date to be determined]







The Administrative Agent,

The Swingline Lender and the Lenders

Party to the Credit Agreement referred to below


RE:

Credit Agreement among Cincinnati Financial Corporation and CFC Investment
Company, the Lenders party thereto and The Huntington National Bank, as
Administrative Agent and Swingline Lender

Ladies and Gentlemen:

We have acted as counsel to Cincinnati Financial Corporation and CFC Investment
Company (collectively “Borrower”), both Ohio corporations, in connection with
the Credit Agreement of even date herewith (the “Credit Agreement”) among
Borrowers, the Lenders party thereto and The Huntington National Bank, as
Administrative Agent (the “Administrative Agent”), and as Swingline Lender.
 This opinion is furnished to you pursuant to Section 4.1(i)(d) of the Credit
Agreement.  Capitalized terms used in this opinion that are defined in the
Credit Agreement have the meanings set forth in the Credit Agreement, unless
otherwise defined herein.




In connection with this opinion, we have examined originals or certified,
conformed or reproduction copies of, and have relied upon the accuracy of,
without independent verification or investigation, the following:




(a)

the Credit Agreement;




(b)

the Notes;




(c)

the Articles of Incorporation of Borrower (the "Articles of Incorporation")
certified to us by an officer of Borrower as being complete and in full force
and effect as of the date of this opinion;




(d)

the Code of Regulations of Borrower (the “Code of Regulations”) certified to us
by an officer of Borrower as being complete and in full force and effect as of
the date of this opinion; and




(e)

a certificate of an officer of each of the Obligors as to certain factual
matters (as to each Obligor, the “Certificate” of such Obligor).




We have also examined the originals or certified, conformed or reproduction
copies of, and have relied upon the accuracy of, without independent
verification or investigation, such other records, agreements, instruments and
documents as we have deemed necessary or relevant as the basis for our opinion.
 The documents referenced in clauses (a) through (c) above are referred to
herein as the “Loan Documents”.




In our examination, we have assumed the genuineness of all signatures of parties
to the Loan Documents other than Borrower, the authenticity of all documents
submitted to us as originals and the conformity with authentic original
documents of all documents submitted to us as copies.




In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter (except, to the extent set
forth in the opinions expressed below, as to Borrower), that such documents have
been duly authorized by, have been duly executed and delivered by, and
constitute the legal, valid, binding and enforceable obligations of, all of the
parties to such documents; all signatories to such documents have been duly
authorized; and all of the parties to such documents are duly organized and
validly existing and have the











--------------------------------------------------------------------------------

power and authority (corporate, limited liability company, partnership or other)
to execute, deliver and perform such documents.




Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge, we are referring to the actual knowledge
of the attorneys in our firm who have represented Borrower in connection with
the transactions contemplated by the Loan Documents, and who have represented
Borrower in connection with ongoing legal matters generally.  Except for the
examinations and inquiries recited herein, we have not undertaken any
independent investigation to determine the existence or absence of any facts,
and no inference as to our knowledge concerning such facts should be drawn.
 Without limiting the generality of the foregoing, we have made no examination
of the character, organization, activities or authority of any party other than
Borrower to any of the Loan Documents which might have any effect upon our
opinions expressed herein, and we have neither examined, nor do we opine upon,
any provision or matter to the extent that the examination or opinion would
require a financial, mathematical or accounting calculation or determination.




As used herein, the phrases “corporate power and authority” and “duly authorized
by all necessary corporate action” refer and are limited to the Ohio General
Corporation Law and, with respect to Borrower, the Articles of Incorporation and
the Code of Regulations of each Borrower.




Based upon and subject to the foregoing and having considered such questions of
law as we have deemed necessary, and the further qualifications and limitations
set forth below, as of the date hereof (or as of the date of any assumption made
herein or any certificate, schedule, exhibit or inquiry stated to have been
examined, made, or otherwise relied upon by us), we are of the opinion that:




1.

Each Borrower is a corporation duly incorporated, validly existing and, based
solely on the Good Standing Certificate, in good standing under the laws of the
State of Ohio and with full authority to operate its business as presently
operated.




2.

Each Borrower has the corporate power and authority to execute, deliver and
perform each of the Loan Documents to which it is a party.




3.

The execution, delivery and performance by each Borrower of the Loan Documents
to which it is a party have been duly authorized by all necessary corporate
action of Borrower.




4.

The execution and delivery by each Borrower of, the performance and incurrence
by each Borrower of its obligations and liabilities under the Loan Documents to
which each such Borrower is a party do not and will not:




a.

violate its organizational or governing documents;




b.

violate any material agreement to which Borrower is a party;




c.

to our knowledge, violate any order, judgment, writ, injunction, decree, rule,
or regulation of any court or other governmental authority or instrumentality
applicable to Borrower;




d.

violate any law, rule or regulation applicable to Borrower;




e.

require any consent of Borrower's Shareholders (other than any such consent as
has already been given and remains in full force and effect); or




f.

result in, or require, the creation or imposition of any lien in, of or on the
Property of Borrower pursuant to the terms of any material agreement.




5.

Each of the Loan Documents has been duly executed and delivered by each Borrower
party thereto, and the Loan Documents to which each is a party, constitutes the
legal, valid and binding obligation of such Borrower party thereto, enforceable
against Borrower in accordance with its terms.











--------------------------------------------------------------------------------




6.

To our knowledge, and except as otherwise disclosed in the Credit Agreement,
there are no actions, suits or proceedings at law or in equity or by or before
any governmental authority or instrumentality now pending or threatened against
Borrower or against any properties or rights of Borrower which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.




7.

No consent, approval, authorization or order of, and no filing or registration
with, any court or governmental agency or regulatory body is required on the
part of Borrower for the execution or delivery by Borrower of, or the
performance by Borrower of its obligations under, the Loan Documents to which it
is a party.




The opinions expressed above are subject to the following additional
qualifications:




Our opinions expressed herein are based upon our review of those laws and
regulations that, in our experience, are applicable to transactions of the type
provided for in the Loan Documents, but without having made any review of any
other laws or regulations.




All of our opinions are subject to the limitations, if any, of Title 11 U.S.C.,
as amended, and of the applicable insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors’ rights generally and by
principles of equity.  In addition, certain remedial and other provisions of
 the Loan Documents may be limited by (a) implied covenants of good faith, fair
dealing and commercially reasonable conduct and (b) judicial discretion, in the
instance of multiple or equitable remedies.




We have not conducted requisite factual or legal examinations, and accordingly
we express no opinion, with respect to the application, if any, of laws
concerning or promulgated by (a) environmental effects or agencies; (b)
fraudulent dispositions or obligations; (c) securities laws; (d) political
subdivisions of any state; (e) any order of any court or other authority
directed specifically to any party to the Loan Documents of which we do not have
knowledge; or (f) any taxes or tax effects.




In addition, we express no opinion as to the enforceability of rights,
provisions or interests to the extent, if any, dependent upon the enforceability
of (a) waivers of rights or defenses of debtors or others which may not be
waived or which may be waived only under certain circum­stances under applicable
law;  (b) provisions of the Loan Documents to the extent held to (i) require the
payment of interest on interest, (ii) compensate any party for loss or expense
in excess of actual loss or reasonable expenses or constitute a penalty, (iii)
require reimbursement for or indemnity against actions by the Administrative
Agent or the Lenders taken in violation of applicable law or public policy, (iv)
require indemnity or reimbursement by a person for additional costs or expenses
where the party reimbursed has incurred such expense by reason in part of the
effect of activities with others not party to the Loan Documents and has
assigned or allocated the burden of reimbursement unreasonably or arbitrarily,
(v) purport to waive or negate in favor of the Administrative Agent or the
Lenders the effect of notice of a default or event of default, if any, which the
Administrative Agent or the Lenders may have at the time of closing, or (vi)
include an acceleration clause and a prepayment penalty or premium exercised
with respect to the same obligation; (c) any provision for the award of
attorneys’ fees to an opposing party, except those that are governed by the
provisions of R.C. Section 1301.21; (d) provisions which purport to choose venue
and jurisdiction; (e) provisions which purport to waive jury trial; (f)
provisions which purport to effect the alteration or termination of rights
currently held by third parties; (g) provisions which purport to establish
evidentiary standards; (h) disclaimers of liability, or liability limitations,
with respect to third parties; (i) releases of legal or equitable rights;
(j) provisions which purport to authorize execution of various documents on
behalf of another; (k) any remedies for (1) immaterial breaches or (2) material
breaches which are the proximate result of actions taken by the Administrative
Agent or the Lenders or their agents, which actions none of them is entitled to
take pursuant to the relevant agreements or instruments or applicable law or
which otherwise violate applicable laws; (l) powers of attorney; or (m)
provisions, if any, that are ambiguous or inconsistent within a Loan Document or
among the Loan Documents.




The opinions expressed herein are limited to the laws of the State of Ohio and
the federal laws of the United States of America having effect on the date
hereof, and we express no opinion as to the laws of any other jurisdiction.  The
opinions expressed herein are furnished specifically in connection with the
execution and delivery of the Loan Documents for the benefit of the
Administrative Agent, the Swingline Lender, and the Lenders and their respective
permitted assignees and participants pursuant to the terms of the Credit
Agreement, and may not be relied











--------------------------------------------------------------------------------

upon, assigned, quoted or otherwise used in any manner or for any purpose by any
other person or entity, without our specific prior written consent.




Very truly yours,


























--------------------------------------------------------------------------------

EXHIBIT B




COMPLIANCE CERTIFICATE










To:

The Lenders party to the

Credit Agreement Described Below




This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of [date] (as amended, modified, renewed or extended from
time to time, the "Agreement") among Cincinnati Financial Corporation and CFC
Investment Company ("Borrower"), the Lenders party thereto and The Huntington
National Bank, as Administrative Agent for the Lenders and as Swingline Lender.
 Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.




THE UNDERSIGNED HEREBY CERTIFIES THAT:




1.

I am the duly elected Chief Financial Officer of Borrower;




2.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;




3.

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and




4.

Schedule I attached hereto sets forth financial data and computations evidencing
Borrower's compliance with certain covenants of the Agreement, all of which data
and computations are true, complete and correct.




5

Schedule II attached hereto sets forth the various reports and deliveries which
are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.











--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 (list in detail, the
nature of the condition or event, the period during which it has existed and the
action which Borrower has taken, is taking, or proposes to take with respect to
each such condition or event):




__________________________________________________________________________________




__________________________________________________________________________________




__________________________________________________________________________________




__________________________________________________________________________________







The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ______ day of
_____________, _____.







__________________________________














--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE




Compliance as of _________, ____ with provisions of Section 6.16 of the
Agreement




















--------------------------------------------------------------------------------

CONSOLIDATED NET WORTH




















--------------------------------------------------------------------------------

MAXIMUM LEVERAGE RATIO













--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE




Reports and Deliveries Currently Due
































--------------------------------------------------------------------------------

EXHIBIT C




ASSIGNMENT AGREEMENT




This Assignment Agreement (this "Assignment Agreement") between
___________________________ (the "Assignor") and __________________________ (the
"Assignee") is dated as of ___________________, 200___.  The parties hereto
agree as follows:




1.

Preliminary Statement.  The Assignor is a party to a Credit Agreement (which, as
it may be amended, modified, renewed or extended from time to time is herein
called the "Credit Agreement") described in Item 1 of Schedule 1 attached hereto
("Schedule 1").  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.




2.

Assignment and Assumption.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1.  The
Revolving Commitment (or Outstanding Revolving Credit Exposure, if the
applicable Revolving Commitment has been terminated), and/or Outstanding
Revolving Credit Exposure purchased by the Assignee hereunder is set forth in
Item 4 of Schedule 1.




3.

Effective Date.  The effective date of this Assignment Agreement (the "Effective
Date") shall be the later of the date specified in Item 5 of Schedule 1 or two
Business Days (or such shorter period agreed to by the Administrative Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Administrative Agent. In no event will
the Effective Date occur if the payments required to be made by the Assignee to
the Assignor on the Effective Date are not made on the proposed Effective Date.




4.

Payment Obligations.  In consideration for the sale and assignment hereunder,
the Assignee shall pay the Assignor, on the Effective Date, the amount agreed to
by the Assignor and the Assignee.  On and after the Effective Date, the Assignee
shall be entitled to receive all payments of principal, interest, Reimbursement
Obligations and fees with respect to the interest assigned hereby.  The Assignee
will promptly remit to the Assignor any interest on Loans and fees received from
the Administrative Agent which relate to the portion of the interest assigned to
the Assignee hereunder and not previously paid by the Assignee to the Assignor.
 In the event that either party hereto receives any payment to which the other
party hereto is entitled under this Assignment Agreement, then the party
receiving such amount shall promptly remit it to the other party hereto.







5.

Assignment Fee.  The Assignor and Assignee each agree to pay one-half of the
assignment fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of Schedule
1.




 

6.

Representations of the Assignor; Limitations on the Assignor's Liability.  The
Assignor represents and warrants that (i) it is the legal and beneficial owner
of the interest being assigned by it hereunder, (ii) such interest is free and
clear of any adverse claim created by the Assignor and (iii) the execution and
delivery of this Assignment Agreement by the Assignor is duly authorized.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectibility of any Loan Document, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of Borrower or
any guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of Borrower, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.











--------------------------------------------------------------------------------




7.

Representations and Undertakings of the Assignee.  The Assignee (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender, (vi)
agrees that its payment instructions and notice instructions are as set forth in
the attachment to Schedule 1, (vii) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are "plan assets" as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be "plan assets" under
ERISA, (viii) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non-performance of the obligations assumed under this
Assignment Agreement, and (ix) if applicable, attaches the forms prescribed by
the Internal Revenue Service of the United States certifying that the Assignee
is entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes.




8.

Governing Law.  This Assignment Agreement shall be governed by the internal law,
and not the law of conflicts, of the State of Ohio.




9.

Notices.  Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement.  For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the attachment to Schedule 1.




10.

Counterparts; Delivery by Facsimile.  This Assignment Agreement may be executed
in counterparts.  Transmission by facsimile of an executed counterpart of this
Assignment Agreement shall be deemed to constitute due and sufficient delivery
of such counterpart and such facsimile shall be deemed to be an original
counterpart of this Assignment Agreement.




IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.











--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement




1.

Description and Date of Credit Agreement:




2.

Date of Assignment Agreement:               , 20__




3.

Amounts (As of Date of Item 2 above):

Outstanding

Revolving

Credit Exposure

a.

Assignee's percentage

of each credit facility purchased

under the Assignment

Agreement**

        %




b.

Amount of

each credit facility

purchased

under the Assignment

Agreement***

$                 




4.

Assignee's Revolving Commitment (or

Outstanding Revolving Credit Exposure

with respect to terminated Revolving

Commitments) purchased

hereunder:

$                 




5.

Proposed Effective Date:

______________________




6.

Assignment Fee Arrangement

______________________




Accepted and Agreed:




[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]




By: _______________________________________

By: _____________________________________

Title: ______________________________________

Title: ____________________________________














--------------------------------------------------------------------------------

ACCEPTED AND CONSENTED TO**** BY

ACCEPTED AND CONSENTED TO**** BY

[NAME OF BORROWER]

[NAME OF ADMINISTRATIVE AGENT]




By: ______________________________________

By: _____________________________________

Title: _____________________________________

Title: ____________________________________







**

Percentage taken to 10 decimal places

***

If fee is split 50-50, pick N/A as option

****

Delete if not required by Credit Agreement














--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT




ADMINISTRATIVE INFORMATION SHEET




Attach Assignor's Administrative Information Sheet, which must

include notice addresses for the Assignor and the Assignee

(Sample form shown below)




Assignor Information

Contact:




Name:____________________________________

Telephone No.: ___________________________

Fax No.: ___________________________________

Telex No.: _______________________________

Answerback: _____________________________




Payment Information:




Name & ABA # of Destination
Bank:______________________________________________________

  ______________________________________________________




Account Name & Number for Wire
Transfer:_________________________________________________

________________________________________________




Other
Instructions:____________________________________________________________________

___________________________________________________________________________________




Address for Notices for Assignor:

_______________________________________________________

_______________________________________________________

_______________________________________________________







Assignee Information




Credit Contact:




Name:____________________________________

Telephone No.: ___________________________

Fax No.: ___________________________________

Telex No.: _______________________________

Answerback: _____________________________




Key Operations Contacts:




Booking Installation:_________________________

Booking Installation:__________________________

Name:____________________________________

Name:_____________________________________

Telephone No.:______________________________

Telephone No.:______________________________

Fax No.: ___________________________________

Fax No.:___________________________________

Telex No.: __________________________________

Telex No.:__________________________________

Answerback:________________________________

Answerback:_______________________________











--------------------------------------------------------------------------------

Payment Information:




Name & ABA # of Destination Bank:

________________________________________________

________________________________________________




Account Name & Number for Wire Transfer:

_________________________________________

_________________________________________




Other
Instructions:____________________________________________________________________

__________________________________________________________________________________




Address for Notices for Assignee:

_______________________________________________________

_______________________________________________________

_______________________________________________________











--------------------------------------------------------------------------------

HNB INFORMATION







Assignee will be called promptly upon receipt of the signed agreement.




Initial Funding Contact:

Subsequent Operations Contact:




Name: ______________________

Name: _____________________________

Telephone No.:  (    )                 

Telephone No.:  (    )                           

Fax No.:  (    )                            

Fax No.: (     )                                   

Huntington Telex No.:                      

(Answerback:                                      )




Initial Funding Standards:




Floating - Fund 1 day after notice.

Eurodollar - Fund 2 days notice.




Huntington Wire Instructions:

The Huntington National Bank

ABA # ___________________

Account GL# ______________

Ref: Attn: Special Processing

Ref: Cincinnati Financial Corporation




Address for Notices for Huntington:

The Huntington National Bank

 

105 E. 4th Street, Suite 200A

Cincinnati, OH 45202

 

Attn:  ________________________

Fax No.:  (____) _______________




















--------------------------------------------------------------------------------

EXHIBIT D




LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION




To The Huntington National Bank

 as Administrative Agent (the "Administrative Agent") under the Credit Agreement

 Described Below.




Re:

Credit Agreement, dated July 2, 2007 (as the same may be amended or modified,
the "Credit Agreement"), among Cincinnati Financial Corporation and CFC
Investment Company ("Borrower"), the Lenders named therein, the Swingline
Lender, and the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.




The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by Borrower in accordance with
Section 12.14 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.13 of the Credit Agreement.




Facility Identification
Number(s)_________________________________________________________




Customer/Account
Name_______________________________________________________________




Transfer Funds
To____________________________________________________________________




  ____________________________________________________________________




For Account
No.______________________________________________________________________




Reference/Attention
To_________________________________________________________________




Authorized Officer (Customer Representative)

Date _______________________________




___________________________________________

___________________________________

(Please Print)

Signature




Bank Officer Name

Date _______________________________




___________________________________________

___________________________________

(Please Print)

Signature







(Deliver Completed Form to Credit Support Staff For Immediate Processing)











--------------------------------------------------------------------------------

EXHIBIT E




NOTE







[Date]







Cincinnati Financial Corporation and CFC Investment Company, both Ohio
corporations (collectively and individually "Borrower"), jointly and severally
promise to pay to the order of _________________________________ (the "Lender")
the aggregate unpaid principal amount of all [Revolving] [Swingline] Loans made
by the Lender to Borrower pursuant to Article II of the Agreement (as
hereinafter defined), in immediately available funds at the main office of The
Huntington National Bank in Columbus, Ohio, as Administrative Agent, together
with interest thereon at the rate or rates set forth in the Agreement.  Borrower
shall pay the principal of and accrued and unpaid interest on such Loans as set
forth in the Agreement.




The Lender shall, and is hereby authorized to, record by entries made by the
Lender into its electronic data processing system and/or internal memoranda
maintained by the Lender, or to otherwise record in accordance with its usual
practice, the date and amount of each such Loan and the date and amount of each
principal and interest payment hereunder.  Borrower agrees that the sum or sums
shown on such schedule, the most recent printout from the Lender's electronic
data processing system and/or such memoranda shall be rebuttably presumptive
evidence of the amount of the outstanding principal, interest or any other
amount due under this Note; provided, however, that the failure of the Lender to
make any such entry(s) shall not affect the obligation of Borrower to repay
outstanding principal, interest or any other amount due under this Note in
accordance with the terms hereof.




This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of July 2, 2007 (which, as it may be
amended, modified, supplemented, extended, restated or replaced from time to
time, is herein called the "Agreement"), among Borrower, the Lenders party
thereto, including the Lender, the Swingline Lender, and The Huntington National
Bank, as Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.













CINCINNATI FINANCIAL CORPORATION,

an Ohio corporation




BY: ______________________________________

Print Name: ________________________________

Title: _____________________________________







CFC INVESTMENT COMPANY,

an Ohio corporation




BY: ______________________________________

Print Name: ________________________________

Title: _____________________________________














--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF [CINCINNATI FINANCIAL CORPORATION]  [CFC INVESTMENT COMPANY],

DATED                      , 200__







Principal

Maturity

Principal

Amount of

of Interest

Amount

Unpaid

Date

Loan

Period

Paid

Balance
































--------------------------------------------------------------------------------

EXHIBIT F




CLOSING AGENDA




















--------------------------------------------------------------------------------

EXHIBIT G




FORM OF BORROWING NOTICE




[Date]







The Huntington National Bank, as Administrative Agent

105 E. Fourth Street

Suite 200A

Cincinnati, OH 45202

Attn:  Commercial Loan Department

Via Telecopier Number: 513-762-1873







Ladies and Gentlemen:




The undersigned, Cincinnati Financial Corporation, as Borrower Representative,
refers to the Credit Agreement, dated as of July 2, 2007 (as amended, the
"Credit Agreement," the terms defined therein being used herein as therein
defined), among the undersigned and CFC Investment Company, the lenders named
therein, as Lenders, The Huntington National Bank, as Swingline Lender and as
Administrative Agent for said Lenders (the "Agent"). The undersigned hereby
gives you notice, irrevocably, pursuant to the Credit Agreement that the
undersigned hereby requests an Advance under the Credit Agreement, and in that
connection sets forth below the information relating to such Advance (the
"Proposed Advance") as required by the Credit Agreement:




(a)

The Borrowing Date for the proposed Advance is ____________, 20____.




(b)

The aggregate amount of the Proposed Advance is $__________.




(c)

The Proposed Advance is to be [a Floating Rate Advance] [a Eurodollar Advance]
[a Swingline Loan].




(d)

The Interest Period for the Proposed Advance is ______ month[s] [or daily] (to
be included if the Proposed Advance is to be a Eurodollar Advance).




(e)

The Borrower is [Cincinnati Financial Corporation] [CFC Investment Company].




The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Advance:




(A)

The representations and warranties contained in Article V of the Credit
Agreement are correct in all material respects, before and after giving effect
to the Proposed Advance and to the application of the proceeds therefrom, as
through made on and as of such date; and




(B)

No Default or Unmatured Default has occurred and is continuing, or would result
from the Proposed Advance or from the application of the proceeds therefrom.




Very truly yours,




Cincinnati Financial Corporation,

an Ohio corporation




BY:_______________________________________________

       KENNETH W. STECHER,

       Chief Financial Officer and Executive Vice President














--------------------------------------------------------------------------------

EXHIBIT H




FORM OF CONVERSION/CONTINUATION NOTICE




[Date]







The Huntington National Bank, as Administrative Agent

105 E. Fourth Street

Suite 200A

Cincinnati, OH 45202

Attn:  Commercial Loan Department

Via Telecopier Number: 513-762-1873







Ladies and Gentlemen:




The undersigned, Cincinnati Financial Corporation, as Borrower Representative,
refers to the Credit Agreement, dated as of July 2, 2007 (as amended, the
"Credit Agreement," the terms defined therein being used herein as therein
defined), among the undersigned and CFC Investment Company, the lenders named
therein, as Lenders, The Huntington National Bank, as Swingline Lender and as
Administrative Agent for said Lenders (the "Agent"). The undersigned hereby
gives you notice, irrevocably, pursuant to the Credit Agreement that the
undersigned hereby elects to (include one or more of the following, as
applicable):




For an Advance, convert a Floating Rate Advance in aggregate principal amount of
$_________ to a Eurodollar Advance on _________, 20_____. The Initial Interest
Period for such Eurodollar Advance is requested to be ______ month[s] [or
daily].




For a Revolving Advance, convert a Eurodollar Advance in aggregate principal
amount of $_________ and with a current Interest Period ending ____________,
20____, to a Floating Rate Advance on _____________, 20_____.




For a Revolving Advance, continue a Eurodollar Advance in aggregate principal
amount of $___________ and with a current Interest Period ending ___________,
20____, as a Eurodollar Advance. The succeeding Interest Period is requested to
 be ______ month[s] [or daily].




The undersigned hereby certifies that the following statements are true on the
date hereof, and on the date of conversion or continuation of the Advance, as
applicable




(A)

The representations and warranties contained in Article V of the Credit
Agreement are correct in all material respects, as though made on and as of such
date; and




(B)

No Default or Unmatured Default has occurred.




Very truly yours,




Cincinnati Financial Corporation,

an Ohio corporation




BY:_______________________________________________

       KENNETH W. STECHER,

       Chief Financial Officer and Executive Vice President

















--------------------------------------------------------------------------------

EXHIBIT I




FORM OF PREPAYMENT NOTICE




[Date]







The Huntington National Bank, as Administrative Agent

105 E. Fourth Street

Suite 200A

Cincinnati, OH 45202

Attn:  Commercial Loan Department

Via Telecopier Number: 513-762-1873







Ladies and Gentlemen:




The undersigned, Cincinnati Financial Corporation, as Borrower Representative,
refers to the Credit Agreement, dated as of July 2, 2007 (as amended, the
"Credit Agreement," the terms defined therein being used herein as therein
defined), among the undersigned and CFC Investment Company, the lenders named
therein, as Lenders, The Huntington National Bank, as Swingline Lender and as
Administrative Agent for said Lenders (the "Agent"). The undersigned hereby
gives you notice, irrevocably, pursuant to the Credit Agreement that the
undersigned hereby elects to (include one or more of the following, as
applicable):




Prepay the Floating Rate Loans comprising part of the same Advance in aggregate
principal amount of $__________ on ____________, 20____.




Prepay the floating Rate Loans comprising part of the same Advance in aggregate
principal amount of $___________ and with a current Interest Period ending
___________, 20____, on ___________, 20____.




Prepay the [portion of the] Floating Rate Advance comprising the Swingline Loan
in the aggregate principal amount of $____________ on ____________, 20____.




Very truly yours,




Cincinnati Financial Corporation,

an Ohio corporation




BY:_______________________________________________

       KENNETH W. STECHER,

       Chief Financial Officer and Executive Vice President









